     Case 19-33756-sgj11 Doc 86 Filed 12/06/19                        Entered 12/06/19 15:07:06       Page 1 of 29




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 4, 2019
______________________________________________________________________



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

     In re:                                                         §
                                                                    §       Case No. 19-33756 (SGJ)
     TARRANT COUNTY SENIOR LIVING                                   §
     CENTER, INC.,1                                                 §       Chapter 11
                                                                    §
                Debtor.                                             §

                 FINAL ORDER (1) AUTHORIZING THE DEBTOR TO USE THE
             CASH COLLATERAL OF UMB BANK, N.A., AS TRUSTEE; (2) PROVIDING
                  UMB BANK, N.A., AS TRUSTEE, ADEQUATE PROTECTION;
                       AND (3) MODIFYING THE AUTOMATIC STAY

                This Final Order (1) Authorizing the Debtor to Use the Cash Collateral of UMB Bank,

     N.A., as Trustee; (2) Providing UMB Bank, N.A., as Trustee, Adequate Protection; and (3)

     Modifying the Automatic Stay (this “Final Order”) is entered upon the motion [Docket No. 14]

     (the “Motion”) of the above-captioned debtor (the “Debtor” or “Borrower”) requesting entry of

     an order authorizing the Debtor to use the cash collateral of UMB Bank, N.A., in its capacity as

     Trustee (the “Trustee”), and to provide the Trustee with adequate protection, upon terms agreed




     1
         The last four digits of the Debtor’s federal tax identification number are 8602.


     EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19            Entered 12/06/19 15:07:06       Page 2 of 29



to by the Debtor and the Trustee. Capitalized terms used in this Final Order but not specifically

defined have the meanings set forth in the Motion.

       Upon the terms of the Motion, the stipulations, acknowledgements, and based further on

the record of these proceedings, the Court makes the following findings of fact and rulings of

law:

The Debtor’s Chapter 11 Case; Procedural Background; Jurisdiction; Notice

       A.        On November 5, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code and thereby commenced a case thereunder

(the “Chapter 11 Case”). The Debtor is operating its business and managing its properties as a

debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       B.        As of the date hereof, no trustee or examiner has been appointed in this Chapter

11 Case.

       C.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this Court under 28

U.S.C. §§ 1408 and 1409.

       D.        The Debtor has properly served notice of the Motion pursuant to sections 102,

361, 362, and 363 of the Bankruptcy Code, Federal Rules of Bankruptcy Procedure 2002 and

4001, and the Local Bankruptcy Rules of this Court (the “Local Rules”), as applicable, as

described more fully in paragraph 3 hereof.

The Secured Bond Obligations

       E.        The Issuer and the Bond Trustee are parties to an Indenture of Trust, dated as of

October 1, 2009 (the “Bond Indenture”), pursuant to which the Tarrant County Cultural

Education Facilities Finance Corporation (the “Issuer”) issued its Retirement Facility Revenue

Bonds (The Stayton At Museum Way Project), Series 2009A, Series 2009B and Series 2009C
                                                 2
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19            Entered 12/06/19 15:07:06      Page 3 of 29



(collectively, the “Bonds”) in the initial principal amount of $166,575,000.

       F.        The Issuer loaned the proceeds of the Bonds to the Debtor pursuant to a Loan

Agreement, dated as of October 1, 2009 (the “Loan Agreement”).

       G.        The Debtor and the Master Trustee entered into a Master Bond Indenture, Deed of

Trust and Security Agreement, dated as of October 1, 2009 (as amended by the Supplemental

Indentures defined below and as it may be further amended from time to time in accordance with

its terms, the “Master Indenture”), pursuant to which the Debtor issued the Tarrant County

Senior Living Center Inc. Series 2009A, Series 2009B and Series 2009C Notes (collectively, the

“Notes”) to provide for its loan repayment obligations under the Loan Agreement.

       H.        The Debtor and the Master Trustee entered into a Supplemental Indenture

Number 1, dated as of October 1, 2009 (the “First Supplemental Indenture”), pursuant to which

the terms and conditions upon which the Notes were authenticated, issued and delivered were

clarified, and a Supplemental Indenture No. 2, dated as of May 10, 2019, pursuant to which

provisions relating to draws on the LSA (as defined below) were added (the “Second

Supplemental Indenture” and together with the First Supplemental Indenture, the “Supplemental

Indentures”). The Bond Indenture, the Master Indenture, the Loan Agreement, the Supplemental

Indentures, the Notes, the LSA and any other documents executed in connection with such

documents or the Bonds are referred to herein as the “Bond Documents”.

       I.        The Trustee has the right to enforce the Borrower’s obligation to pay the amounts

borrowed from the Issuer, pursuant to its rights under the Master Indenture, and by the fact that

the Issuer’s rights under the Loan Agreement and the Notes (and its rights under the other Bond

Documents) were assigned to the Trustee pursuant to the Bond Indenture.

       J.        Subject only to the provisions regarding certain escrowed Entrance Fees set forth

in paragraph 23 below, the Trustee has a security interest, lien and mortgage on substantially all
                                                 3
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19             Entered 12/06/19 15:07:06        Page 4 of 29



of the Borrower’s assets. Specifically, pursuant to the Master Indenture, the Debtor has pledged

and granted to the Trustee certain collateral, including but not limited to: (i) a first mortgage lien

on the Debtor’s continuing care retirement community located in Fort Worth, Texas (the

“Facility”) and the land on which the Debtor’s Facility is located; (ii) a security interest in all

personal property owned or hereafter acquired by the Debtor; and (iii) a security interest in all of

the Gross Revenues (as defined in the Bond Documents) of the Debtor. In addition, all moneys

and securities held by the Trustee have been pledged and assigned to the Trustee as security for

the payment amounts owed on account of the Bonds. All of the collateral described in this

paragraph J is referred to as the “Prepetition Collateral”. The Trustee’s liens on the Prepetition

Collateral are referred to herein as the “Prepetition Liens”.

       K.        In addition, under the terms of the Bond Documents, certain accounts were

established and are held by the Trustee, including, but not limited to the following funds, each as

defined in the Bond Documents: the Bond Fund, the Construction Fund, the Reserve Fund, the

Entrance Fee Fund, the Working Capital Fund, the Liquidity Support Account, and the Revenue

Fund (collectively, the “Trustee-Held Funds”). As of the Petition Date, the Trustee-Held Funds

totaled approximately $7.86 million.

       L.        The Debtor acknowledges and agrees, and the Court finds, that the Trustee-Held

Funds are held in trust for the holders of the Bonds (the “Bondholders”). In the alternative, the

Debtor acknowledges that the Trustee holds a validly perfected possessory security interest in the

Trustee-Held Funds, and is entitled to access the Trustee-Held Funds in accordance with the

terms of the Bond Documents. To the extent that the automatic stay applies to such Trustee-

Held Funds pursuant to section 362(a) of the Bankruptcy Code, as adequate protection for the

use of the Trustee’s Cash Collateral (as defined below), the Debtor stipulates to relief from such

stay for the purpose of allowing the Trustee to administer and apply the Trustee-Held Funds in
                                                  4
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19            Entered 12/06/19 15:07:06       Page 5 of 29



accordance with the Bond Documents, including in the case of any funds held in the Liquidity

Support Account. The Trustee-Held Funds shall be administered and applied as set forth in the

Bond Documents and for the express purposes set forth therein, and shall not be used or made

available to Debtor as Cash Collateral or otherwise pursuant to this Final Order or any other

order entered in this Chapter 11 Case. Notwithstanding the foregoing acknowledgments in this

paragraph L, if there is a breach of the Plan Support Agreement dated May 10, 2019 (as

described more fully below, the “PSA”) by a Directing Holder (as defined below), the Bond

Trustee, or the Master Trustee at the direction of the Directing Holders that prevents the

consummation of the Plan of Reorganization (as defined below) or causes a termination of the

PSA, any remaining amounts in the Liquidity Support Account shall, upon written request by

Lifespace Communities, Inc. (“Lifespace”), be returned to Lifespace as set forth in the LSA.

The Plan Support Agreement, the Membership Substitution, the Liquidity Support
Agreement and the Plan of Reorganization

       M.        On May 10, 2019, the Trustee entered into the PSA with the Debtor, Lifespace,

and certain bondholders constituting a majority of the holders of the Bonds (the “Directing

Holders”), which among other things committed the Trustee and the Directing Holders to support

a pre-packaged plan of reorganization to be filed by the Debtor on the Petition Date of this

Chapter 11 Case (as such plan of reorganization was filed [Docket No. 17], the “Plan of

Reorganization”). In addition, under the PSA, the Debtor and the Trustee agreed to the form of

this Final Order to allow the Debtor to use the Trustee’s Cash Collateral as set forth herein. The

Debtor distributed the Plan of Reorganization, an accompanying disclosure statement, and a

ballot to all creditors and other parties in interest entitled to vote on the Plan of Reorganization

prior to the filing of this Chapter 11 Case. As described more fully in the First Day Declaration

filed on the first day of this Chapter 11 Case, each class of creditors entitled to vote on the Plan


                                                 5
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19            Entered 12/06/19 15:07:06     Page 6 of 29



of Reorganization voted in favor of confirmation.

        N.       At the same time that the PSA was entered into, Lifespace and the Debtor, among

other parties, entered into an Affiliation Agreement dated May 10, 2019 (the “Affiliation

Agreement”), pursuant to which it was agreed that Lifespace would be substituted for Senior

Quality Lifestyles Corporation (“SQLC”) as the sole member of the Debtor (the “Membership

Substitution”). The Membership Substitution occurred on June 20, 2019. At the same time that

the Membership Substitution occurred, the Debtor, Lifespace, and the Trustee entered into a

Liquidity Support Agreement (the “LSA”). Under the LSA, Lifespace provided $3,000,000 (the

“Interim LSA Amount”) to be held by the Trustee in a newly-created account (the “Liquidity

Support Account”), held under the Master Indenture.

The Bond Claim

        O.       The Debtor stipulates that as of the Petition Date, the amounts due and owing

under the Bonds and Bond Documents are not less than:

        (i)      unpaid principal in the amount of $105,795,000;

        (ii)     accrued but unpaid interest on the Bonds in the amount of $6,288,298.61 (the
                 aggregate of (i) and (ii) are referred to herein as the “Bond Claim”), which
                 interest continues to accrue on the Bonds and will be added to the Bond Claim;
                 and

        (iii)    unliquidated, accrued and unpaid reasonable fees and expenses of the Trustee and
                 its professionals incurred through the Petition Date. Such amounts when
                 liquidated shall be added to the Bond Claim.

The Trustee reserves any and all rights to amend the Bond Claim. Nothing herein shall be

deemed to be a waiver of such rights. In the event the Trustee amends the Bond Claim to

increase the amount of such claim, the Debtor may challenge any amounts in excess of (i) and

(ii) above.




                                                 6
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19             Entered 12/06/19 15:07:06       Page 7 of 29



Use of Cash Collateral and Need for Adequate Protection

         P.      The Debtor has requested the use of the Trustee’s Cash Collateral in connection

with the Chapter 11 Case to preserve the value of its business and implement the Plan of

Reorganization. Pursuant to the Bankruptcy Code, the Debtor is required to provide adequate

protection to the Trustee for the use of such Cash Collateral. As noted above, the form of this

Final Order was agreed to by the Debtor and the Trustee as part of the Second Forbearance

Agreement dated May 10, 2019 (the “Forbearance Agreement”) and PSA, including the adequate

protection provided herein. The Trustee has informed the Debtor and the Court that the Trustee

does not consent to the use of Cash Collateral except upon the terms and conditions of this Final

Order.

         Q.      Without the use of Cash Collateral, the Debtor would suffer immediate and

irreparable harm and would likely be required to cease operations immediately or, at a minimum,

the Debtor’s inability to use Cash Collateral would disrupt the Debtor as a going concern and

would otherwise not be in the best interests of the Debtor or its creditors, including the

Bondholders and residents of the Debtor’s Facility. In lieu of giving the Trustee relief from the

automatic stay or attempting to obtain this Court’s approval for use of Cash Collateral on a non-

consensual basis, the Debtor wishes to provide adequate protection of the liens and security

interests of the Trustee in Cash Collateral and other Prepetition Collateral on the terms set forth

in this Final Order, reflecting the agreement of the Debtor and the Trustee.

         R.      The Trustee is willing to consent to the use of its Cash Collateral by the Debtor on

the terms set forth in this Final Order, including: (i) that Cash Collateral may only be used solely

for the categories of expenses set forth in the Cash Collateral Budget (as defined below); and (ii)

upon the full amount of the Interim LSA Amount being validly withdrawn from the Liquidity

Support Account (“LSA Depletion”), Cash Collateral may be used solely in the amounts and
                                                  7
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19             Entered 12/06/19 15:07:06       Page 8 of 29



categories set forth in the Updated Cash Collateral Budget (as defined below).

          S.     The terms of the proposed use of Cash Collateral, and this Final Order are fair and

commercially reasonable, reflect the Debtor’s prudent exercise of business judgment consistent

with its fiduciary duties and constitute reasonably equivalent value and fair consideration. Good

cause has been shown for the entry of this Final Order.

          T.     To the extent any portion of the foregoing constitute rulings of law, they shall

constitute this Court’s rulings with respect to the matters so-stated.

NOW, THEREFORE, THE COURT HEREBY ORDERS AS FOLLOWS:

          1.     Disposition. The Motion is granted on a final basis, on the terms set forth in this

Final Order. Any objections to the relief sought in the Motion that have not been previously

resolved or withdrawn, and all reservations of rights contained therein, are overruled on the

merits.

          2.     Jurisdiction. This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157(b) and 1334, and this matter constitutes a core proceeding as defined in 28 U.S.C.

§ 157(b)(2). Venue is proper before this Court under 28 U.S.C. §§ 1408 and 1409. The Debtor

has operated its business and managed its property as Debtor in possession pursuant to 11 U.S.C.

§§ 1107 and 1108.

          3.     Notice. The Debtor has properly served notice of the Motion pursuant to sections

102, 361, 362, and 363 of the Bankruptcy Code, Bankruptcy Rules 2002 and 4001, and the Local

Rules, which notice was sent to, among others: (i) counsel to the Trustee; (ii) each of the

Debtor’s twenty-three (23) largest unsecured creditors as set forth in the list filed by the Debtor

in the Chapter 11 Case pursuant to Bankruptcy Rule 1007(d); (iii) the Office of the United States

Trustee for the Northern District of Texas; (iv) the Office of the Attorney General of the State of

Texas; (v) all known holders of liens on the Debtor’s assets; (vi) all applicable governmental
                                                  8
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19             Entered 12/06/19 15:07:06        Page 9 of 29



agencies to the extent required by the Bankruptcy Rules or Local Rules; (vii) all parties that have

filed a notice of appearance in this Chapter 11 Case; and (viii) those who have formally appeared

and requested service in these proceedings pursuant to Bankruptcy Rule 2002. This notice is

appropriate in the particular circumstances and is sufficient for all purposes under the

Bankruptcy Code and the applicable Bankruptcy Rules and Local Rules in respect to the relief

requested.

       4.        Good Cause. Good cause has been shown for entry of this Final Order.

       5.        Authorization to Use Cash Collateral. The Debtor is authorized to use, as cash

collateral (as defined in section 363 of the Bankruptcy Code), Gross Revenues (as defined in the

Master Indenture) and other cash received by the Debtor in the ordinary course of operations of

its business, including all amounts currently held in the Debtor’s operating account at Banker’s

Trust (collectively, the “Cash Collateral”), until the earlier of (i) the Debtor’s ability to use Cash

Collateral terminates as the result of the occurrence of a Termination Event (as set forth below)

or (ii) February 29, 2020. Such use of Cash Collateral is only permitted in accordance with the

terms of this Final Order. Prior to a LSA Depletion, use of Cash Collateral shall be limited

solely to the categories of expenses listed (and not to the amounts) in the budget attached hereto

as Exhibit A (the “Cash Collateral Budget”), which shall include, among other things, an

itemized list of those Budgeted Expenses (as defined below) identified in the last sentence of this

paragraph. Prior to a LSA Depletion, the Debtor’s use of Cash Collateral in accordance with the

Cash Collateral Budget shall not be subject to variance testing. In the event there is a LSA

Depletion during this Chapter 11 Case, use of Cash Collateral shall be limited solely to pay

expenses in the amounts and at the times set forth in a revised budget to be agreed-upon by the

Debtor and the Trustee in good faith no later than five (5) business days after the LSA Depletion

(the “Updated Cash Collateral Budget”); provided, however, that the Debtor shall have authority
                                                  9
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19           Entered 12/06/19 15:07:06      Page 10 of 29



to use Cash Collateral in excess of, and at times different from, the amounts set forth in the

Updated Cash Collateral Budget (the “Budgeted Expenses”) to the extent such a variance does

not constitute a Termination Event described in paragraph 17(i) of this Final Order.

Notwithstanding the foregoing, at all times during this Chapter 11 Case (whether prior to or after

a LSA Depletion): (1) no amounts in excess of the applicable line items in the Cash Collateral

Budget or Updated Cash Collateral Budget, as applicable, shall be paid by Borrower to any

affiliate of Lifespace or SQLC other than amounts payable under Stayton’s (x) management

agreements (provided, for the avoidance of doubt, that any such management agreements shall

be subject to the limitations set forth in section II(H)(4) of the Forbearance Agreement

notwithstanding any prior termination of the Forbearance Agreement) or (y) any administration

and operational agreements pursuant to which an affiliate of Lifespace or SQLC pays costs

incurred on Stayton’s behalf to third parties and allocates to, and receives reimbursement of such

costs from, Stayton, and (2) other than fees and expenses associated with this Chapter 11 Case

and the transactions contemplated in the PSA that are disclosed to, and if applicable approved

by, the Bankruptcy Court, Stayton shall incur expenses and pay disbursements only in the

ordinary course.

       6.        Exclusion from Cash Collateral. No party, other than the Debtor, may use the

Cash Collateral of the Trustee. The Debtor is not authorized to use and shall not use any Gross

Revenues not derived in the ordinary course of the Debtor’s operations. Nothing in this Final

Order, or in any subsequent order concerning the extension of the use of Cash Collateral, or other

order of this Court entitles the Debtor to use any Trustee-Held Funds. The Trustee-Held Funds

are held in trust for the Bondholders. In the alternative, the Trustee holds a validly perfected

possessory security interest in the Trustee-Held Funds, and is entitled to access the Trustee-Held

Funds in accordance with the terms of the Bond Documents. The Trustee is granted relief from
                                               10
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19             Entered 12/06/19 15:07:06       Page 11 of 29



the automatic stay pursuant to section 362 of the Bankruptcy Code for the purpose of allowing

the Trustee to administer and apply the Trustee-Held Funds in accordance with the Bond

Documents, including in the case of the Liquidity Support Account, the LSA. Notwithstanding

the foregoing provisions of this paragraph 6, if there is a breach of the PSA by a Directing

Holder or the Trustee or the Master Trustee at the direction of the Directing Holders that

prevents the consummation of the Plan of Reorganization or causes a termination of the PSA,

any remaining amounts in the Liquidity Support Account shall, upon written request by the

Lifespace, be returned to Lifespace as set forth in the LSA.

       7.        Prohibited Use of Cash Collateral. Except as expressly provided in this Final

Order, no Cash Collateral or proceeds thereof shall be used for the purpose of: (i) objecting to, or

contesting in any manner, or raising any defense to, the validity, amount, extent, perfection,

priority, or enforceability of the Bonds, the Prepetition Collateral, the Bond Claim, or any liens

or security interests with respect thereto, or any other rights or interests of the Trustee therein or

in the Trustee-Held Funds; (ii) asserting any claims or defenses or causes of action arising out of,

based upon, or related to, in whole or in part, the Bonds or the Bond Documents, against the

Trustee, the Bondholders in their capacity as such, or their respective agents, affiliates,

subsidiaries, directors, officers, representatives, attorneys or advisors including, without

limitation, any actions under Chapter 5 of the Bankruptcy Code, including with respect to

payments made pursuant to the Bond Documents; (iii) seeking to modify any of the rights

granted to the Trustee hereunder; (iv) seeking to bifurcate any claims of the Trustee; or (vi)

pursuing confirmation of a plan of reorganization or liquidation other than the Plan of

Reorganization.

       8.        Amendment or Extension of Budget. The Debtor may, at any time, propose to the

Trustee in writing (including by email) an amended Cash Collateral Budget or Updated Cash
                                                 11
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19             Entered 12/06/19 15:07:06       Page 12 of 29



Collateral Budget, for the period covered by this Final Order. Any such proposed amendment or

modification of the terms and conditions, or any amendment, modification, roll-forward or

replacement of the Cash Collateral Budget or the Updated Cash Collateral Budget itself, shall be

subject to the prior written consent of the Trustee. At such time as the amended budget becomes

the Cash Collateral Budget or the Updated Cash Collateral Budget, the Debtor shall file a copy

thereof with this Court and serve it upon all parties entitled to notice in accordance with

Bankruptcy Rule 4001(b).

       9.        Adequate Protection Payments. In consideration of the Debtor’s use of Cash

Collateral and the diminution in its Prepetition Collateral on and after the Petition Date, (i) on or

before the tenth (10th) day of each month, the Debtor shall pay to the Trustee for deposit to the

Bond Fund with respect to the immediately preceding month, amounts representing the lesser of

(a) the monthly debt service payment due for such month with respect to the Series 2009 Notes

as set forth in the Bond Documents and (b) an amount equal to 75% of any positive Forbearance

Net Cash Flow (as defined below) for the preceding month (each, an “Adequate Protection

Payment”), provided, however, that such lesser amount shall not exceed the amount of

unrestricted cash and investments cash (as calculated in the entry for “Ending Book Balance-

Operating” in the Forbearance Budget) of the Debtor on the last day of the preceding month in

excess of $5,464,000; and (ii) on November 15, 2019, the amount in the Bond Fund shall be paid

by the Trustee to the holders of the Bonds, but no draw shall be made from amounts on deposit

in the Reserve Fund. Nothing herein constitutes a waiver of the amounts due with respect to the

Series 2009 Notes and amounts due on the Series 2009 Notes and not paid as a result of the

deferral in the preceding sentence shall become immediately due and payable upon a

Termination Event. For the purposes of this Final Order, “Forbearance Net Cash Flow” shall

mean Net Cash Flow, as such term is calculated in the Forbearance Budget, including Net
                                                 12
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19             Entered 12/06/19 15:07:06       Page 13 of 29



Entrance Fees, as such term is calculated in the Forbearance Budget. If Net Cash Flow as

calculated under the Forbearance Budget is less than or equal to zero for a given month,

Forbearance Net Cash Flow for the purposes of this Order shall be equal to zero.

       10.       Any and all payments or proceeds remitted to the Trustee pursuant to the

provisions of this Final Order or otherwise shall be received by the Trustee, free and clear of any

claim, charge, assessment or other liability, including, without limitation, any such claim or

charge arising out of or based on sections 506(c) and/or 552(b) of the Bankruptcy Code, whether

directly or indirectly, all of which are hereby waived by the Debtor.

       11.       Replacement Lien. Except as otherwise provided in this paragraph 11, as further

adequate protection for any diminution in the value of Cash Collateral and other Prepetition

Collateral resulting from the Debtor’s use thereof after the Petition Date (“Diminution”), and

solely to the extent of any Diminution, the Trustee shall have a valid, perfected, and enforceable

replacement lien and security interest (the “Replacement Lien”) in (i) all assets of the Debtor

existing on or after the Petition Date of the same type as the Prepetition Collateral, together with

the proceeds, rents, products, and profits thereof, whether acquired or arising before or after the

Petition Date, to the same extent, validity, perfection, enforceability, and priority of the liens and

security interests of the Trustee as of the Petition Date (the “Postpetition Bond Collateral”); and

(ii) all other assets of the Debtor of any kind or nature whatsoever within the meaning of section

541 of the Bankruptcy Code, whether acquired or arising prepetition or postpetition, together

with all proceeds, rents, products, and profits thereof (the “Supplemental Collateral”; and,

collectively with the Postpetition Bond Collateral, the “Collateral”); provided, however,

Supplemental Collateral shall be exclusive of causes of action under Chapter 5 of the Bankruptcy

Code and proceeds thereof with the exception of any causes of action pursuant to section 542 of

the Bankruptcy Code). The Replacement Lien shall be subject and subordinate to only the Carve
                                                 13
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19             Entered 12/06/19 15:07:06      Page 14 of 29



Out (as defined below) and any valid and perfected liens existing on the Petition Date that are

senior to Liens of the Trustee against the Prepetition Collateral (“Prior Liens”).

       12.       No Further Action Required. The approval of this Final Order by the Court shall

be sufficient and conclusive evidence of the validity, extent, enforceability, and perfection of the

Replacement Lien granted to the Trustee, whether or not the Trustee elects to file or record

financing statements or any other documents that may otherwise be required under federal or

state law in any jurisdiction, or to take such other steps as may otherwise be required to obtain,

evidence, or perfect such liens under applicable law; provided, however, that upon the request of

the Trustee, the Debtor shall execute such other documents as may be reasonably requested to

evidence and perfect such liens; that the Trustee may, in its sole discretion, but shall not be

required to, file a certified copy of this Final Order in any filing or recording office in any

jurisdiction in which the Debtor has real or personal property; that the Debtor is authorized and

directed to execute, or cause to be executed, all such financing statements or other documents

upon the Trustee’s reasonable request; and that such filing or recording shall be accepted and

shall constitute further evidence of perfection of the Trustee’s liens and security interests. No

obligation, payment, transfer, or grant of security under this Final Order shall be stayed (other

than by court order in an appeal from this Final Order), restrained, voidable, avoidable, or

recoverable under the Bankruptcy Code or under any otherwise applicable state law, or subject to

any defense, reduction, setoff, recoupment, or counterclaim.

       13.       Superpriority Claim. As additional adequate protection for any Diminution, the

Trustee shall have a superpriority administrative expense claim pursuant to section 507(b) of the

Bankruptcy Code with recourse to and payable from any and all assets of the Debtor’s estate,

including but not limited to rights of the Debtor in, choses in action, or claims of any kind

whatsoever, choate or inchoate, present or residual that for any reason cannot be made the subject
                                                 14
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19             Entered 12/06/19 15:07:06     Page 15 of 29



of the Replacement Lien (the “Superpriority Claim”). The Superpriority Claim shall be subject

only to Prior Liens and the Carve Out and shall have priority, pursuant to section 507(b) of the

Bankruptcy Code, over any and all administrative expenses, diminution claims, and all other

claims against the Debtor, now existing or hereafter arising, of any kind whatsoever, including,

without limitation, all other administrative expenses of the kind specified in section 503(b) of

the Bankruptcy Code, and over any and all administrative expenses or other claims arising

under sections 105, 326, 328, 330, 331, 503(b), 506(c) (following entry of this Final Order),

507(a), 507(b), 546, 726, 1113, or 1114 of the Bankruptcy Code, and shall at all times be

senior to the rights of the Debtor, any successor trustee, or any creditor in this Chapter 11 Case,

whether or not such expenses or claims may become secured by a judgment lien or other non-

consensual lien, levy, or attachment.

       14.       Allowance of Claim. As set forth in paragraph 26 below, the entry of this Final

Order by the Court shall be a conclusive and binding determination on all parties (x) as to the

amount and validity of the Bond Claim, and (y) as to the scope, extent, perfection, validity, and

enforceability, in all respects, of the Trustee’s security interests and liens in the Prepetition

Collateral, including, without limitation, the Cash Collateral.

       15.       Financial Information. As further additional adequate protection of the Trustee’s

security interests in the Cash Collateral and the Prepetition Collateral, the Debtor shall (i) on

Wednesday of each week, provide a report indicating all receipts received and disbursements

made by the Debtor in the week ending on the prior Friday; (ii) host a weekly call with the

Trustee and its professionals, the Directing Holders, and the Borrower’s professional advisors, to

discuss the weekly expense and disbursement report, the monthly financials of the Borrower,

sales and reservations for the prior month, the status of the confirmation of the Plan of

Reorganization, the results of operations, and other matters pertaining to the Facility and the
                                                 15
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19            Entered 12/06/19 15:07:06       Page 16 of 29



Chapter 11 Case, and any other information reasonably requested by the Trustee; and (iii) allow

the Trustee and its professionals and designees reasonable access, during normal business hours

and on not less than 48 hours’ notice, to the premises of the Debtor in order to conduct appraisals,

analyses, and/or audits of the Prepetition Collateral and the Collateral, and shall otherwise

reasonably cooperate in providing any other financial information reasonably requested by the

Trustee for this purpose. Following LSA Depletion, commencing with the second Wednesday

after the LSA Depletion, the Debtor shall provide to the Trustee and the Directing Holders on

Wednesday of every other week a report showing the cumulative actual expenses and the

cumulative Budgeted Expenses for the four-week period ending the Friday preceding such

Wednesday (each, a “Four-Week Testing Period”) (except, that for the first such report shall

compare the actual expenses and the cumulative Budgeted Expenses for the period between the

LSA Depletion and the Friday before the Wednesday the report is delivered), and detailing any

variances of more than 12.5% and at least $10,000 from the expenditures and receipts in the

Updated Cash Collateral Budget for the corresponding Four-Week Testing Period, which report

shall also be discussed on the weekly calls referenced above. The Debtor shall provide to the

Trustee such other reports and information as the Trustee may reasonably request from time to

time.

        16.      Compliance With Bond Documents.         As further adequate protection against

Diminution, the Debtor shall comply with those terms and provisions of the Bond Documents set

forth on Exhibit B attached hereto and incorporated herein. The requirements of this Final

Order shall be in addition to, and not in substitution for, the terms and provisions of the Bond

Documents set forth on Exhibit B; provided, however, in the event of any inconsistency between

the Bond Documents and this Final Order, the terms of this Final Order shall control.



                                                16
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19            Entered 12/06/19 15:07:06      Page 17 of 29



       17.       Termination of Use of Cash Collateral With Notice. A Termination Event shall

be deemed to have occurred five (5) business days after written notice sent by the Trustee to the

Debtor, its counsel, and the United States Trustee of the occurrence of any of the following (a

“Termination Event”):

                 (i)     following LSA Depletion, the payment of any expense that would
                         cause aggregate actual expenditures in the Updated Cash Collateral
                         Budget to exceed 112.5% of the total budgeted expenses in the
                         Updated Cash Collateral Budget for a Four-Week Testing Period,
                         provided, however, that entrance fee refunds, if any, shall not be
                         counted against actual expenditures or total budgeted expenses, and,
                         provided further that professional fees and any fees of Seniority, Inc.
                         shall not be subject to any such variance. This foregoing variances
                         shall be measured for each Four-Week Testing Period. Any budgeted
                         expenditures not paid in a particular budget period may be paid during
                         a subsequent period and, for the purpose of calculating the variances
                         set forth above, the Updated Cash Collateral Budget will be revised to
                         move such expenditures to the later period;

                 (ii)    the failure of the Debtor to pay, within ten (10) days of the applicable
                         due date, all undisputed administrative expenses in full in accordance
                         with their terms except for any expenses under sections 503(b)(9) or
                         546(c) of the Bankruptcy Code;

                 (iii)   the failure of the Debtor to timely pay all fees due under 28 U.S.C.
                         § 1930;

                 (iv)    the failure to timely pay the monthly Adequate Protection Payment;
                         and

                 (v)     the failure of the Debtor to comply with, keep, observe, or perform
                         any of its agreements or undertakings under this Final Order.

Unless prior to the expiration of the five (5) business day period described in this paragraph 17

the Debtor has cured the Termination Event(s) specified in the Trustee’s notice, or obtained an

order of this Court, on notice to and with the opportunity to be heard by the Trustee, that no

such Termination Event has occurred, the authority of the Debtor to use Cash Collateral

hereunder shall terminate without further action of any kind (the “Termination Date”), and all

amounts owed as set forth in the Bond Claim shall be accelerated and immediately due and
                                                17
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19              Entered 12/06/19 15:07:06     Page 18 of 29



payable upon discretion of the Trustee, and the Trustee shall be automatically relieved of any

further stay under section 362 of the Bankruptcy Code, or other restriction on enforcement of

its prepetition and postpetition liens and security interests in the Collateral to collect amounts

due. Following the occurrence of a Termination Event under this paragraph 17, the Debtor

shall schedule a status conference within five business days after the occurrence of such

Termination Event to discuss the outstanding issues related to the proceedings with the Court.

Notwithstanding the foregoing provision regarding relief from the stay under section 362 of

the Bankruptcy Code, the Trustee shall take no action with respect to the enforcement of its

prepetition and postpetition liens and security interests in the Collateral or to collect the

amounts due from the Debtor until such status conference has been held.

       18.       Termination of Use of Cash Collateral Without Prior Notice. The Debtor’s

authority to use Cash Collateral hereunder shall terminate without any further action by this

Court, and a Termination Event shall occur without prior notice, upon the occurrence of any of

the following (also a “Termination Event”):

                 (i)     Occurrence of the effective date of the Plan of Reorganization;

                 (ii)    the Chapter 11 Case is dismissed or converted to a case under Chapter 7
                         of the Bankruptcy Code;

                 (iii)   the earlier of (y) the date of the entry of an order of this Court
                         appointing a Chapter 11 trustee or an examiner with enlarged powers
                         (beyond those set forth in sections 1104(c) and 1106(a)(3) and (4) of the
                         Bankruptcy Code) for the Debtor; or (z) the date the Debtor files a
                         motion, application, or other pleading consenting to or acquiescing in
                         any such appointment;

                 (iv)    the Debtor files or supports confirmation of, or fails to actively oppose
                         confirmation of, a plan of reorganization that is inconsistent with the
                         Plan of Reorganization or that would result in the modification or
                         amendment of the Plan of Reorganization in a way that materially
                         adversely affects the Trustee;



                                                  18
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19                Entered 12/06/19 15:07:06      Page 19 of 29



                 (v)      the Debtor fails to take all reasonable necessary steps in seeking to
                          obtain from the Bankruptcy Court an order confirming the Plan of
                          Reorganization by December 20, 2019;

                 (vi)     the Debtor fails to take all reasonable steps so that the effective date of
                          the Plan of Reorganization occurs not later than February 29, 2020;

                 (vii)    termination of the PSA;

                 (viii)   an order is entered in the Chapter 11 Case over the objection of the
                          Trustee approving financing pursuant to section 364 of the Bankruptcy
                          Code that would grant an additional security interest or a lien on any
                          Collateral or granting a superpriority administrative claim that is equal
                          or superior to the superpriority administrative claim granted to the
                          Trustee under this Final Cash Collateral Order; and

                 (ix)     an adversary proceeding or contested matter is commenced or joined by
                          the Debtor challenging the amount, validity, enforceability, priority, or
                          extent of the Trustee’s liens, security interests, or claims.

Upon the occurrence of a Termination Event described in this paragraph 18, the Debtor’s

authority to use Cash Collateral hereunder shall automatically terminate (also a “Termination

Date”), and all amounts owed as set forth in the Bond Claim shall be accelerated and

immediately due and payable upon discretion of the Trustee, the Trustee shall be permitted to

exercise all available remedies without further notice or court order, and the Trustee shall be

automatically relieved of any further stay under section 362 of the Bankruptcy Code, or other

restriction on enforcement of its prepetition and postpetition liens and security interests in the

Collateral to collect the amounts due. Following the occurrence of a Termination Event under

this paragraph 18, the Debtor shall schedule a status conference within five business days after

the occurrence of such Termination Event to discuss the outstanding issues related to the

proceedings with the Court. Notwithstanding the foregoing provision regarding relief from the

stay under section 362 of the Bankruptcy Code, the Trustee shall take no action with respect to

the enforcement of its prepetition and postpetition liens and security interests in the Collateral or

to collect the amounts due from the Debtor until such status conference has been held.
                                                    19
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19              Entered 12/06/19 15:07:06         Page 20 of 29



       19.       Claims and Causes of Action. On behalf of itself and, subject to paragraph 26 of

this Final Order, the estate, the Debtor reaffirms, and hereby waives, releases, and discharges

the Trustee, all Bondholders in their capacity as such, and their respective affiliates, agents,

attorneys, professionals, officers, directors, and employees (collectively, the “Released

Parties”), from any and all claims and causes of action arising out of, based upon, or related to,

in whole or in part, the Bonds and the Bond Documents; any aspect of the prepetition

relationship between the Trustee and/or the Bondholders, and the Debtor; and any other acts or

omissions by the Trustee and/or the Bondholders in connection with either the Bond Documents

or the Trustee’s and/or Bondholders’ prepetition relationship with the Debtor. Further, the

Debtor reaffirms its waiver and hereby waives any and all rights to object to or contest the

amount of the Bond Claim or the Trustee’s security interest in the Prepetition Collateral and

agrees not to challenge that all such claims and security interests have been duly perfected and

are in all respects valid and enforceable first priority security interests and liens.

       20.       Failure of Adequate Protection. Nothing herein shall constitute a waiver, release

or modification of the rights of the Trustee to assert a claim under sections 364(c) and 507(b) of

the Bankruptcy Code.

       21.       Deemed Request for Stay Relief. This Final Order shall be deemed to constitute a

request as of the Petition Date by the Trustee for relief from the automatic stay with respect to

the Prepetition Collateral for purposes of any request for adequate protection granted hereunder.

       22.       No Charge on Collateral; Carve Out. In partial consideration of the Debtor’s

continuing acknowledgement of the debt due and owing and the waiver of any claims under

section 506(c) (following entry of the Final Order) and section 552(b) of the Bankruptcy Code,

the Trustee consents to certain expenses and professional fees incurred during the pendency of

this Chapter 11 Case that shall be superior in all instances to the liens and claims of the Trustee
                                                  20
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19           Entered 12/06/19 15:07:06      Page 21 of 29



and all other parties (the “Carve Out”). For purposes hereof, the “Carve Out” means (a) the

statutory fees of the United States Trustee pursuant to 28 U.S.C. § 1930 and the fees of the Clerk

of this Court; and (b) for professionals retained by the Debtor or its estate and any statutory

committee appointed in the Chapter 11 Case pursuant to section 1103 of the Bankruptcy Code,

the fees and expenses of such professionals solely to the extent such fees and expenses (i) have

actually been incurred by the corresponding professional between the Petition Date and the

Termination Date, and (ii) have been allowed by the Court; provided, however, the amount of the

“Carve Out” in (b) above shall be subject to a cap in the amount of $75,000 per week (with such

amounts to be treated on a pro-rated basis for any partial weeks) for the period between the

Petition Date and a Termination Date, minus the aggregate of (x) the amount of any retainer,

deposit, or other identified funds that is available to pay such fees and expenses (including any

amounts paid into any professional fee escrow), and (y) any additional amounts actually paid to

such professionals (solely to the extent such payments are in addition to amounts included in the

foregoing subsection (x)). The Debtor is authorized to use Cash Collateral to pay the fees, costs

and expenses that constitute the Carve-Out, as the same may be due and payable, either during

the period this Final Order remains in effect or thereafter, provided that no portion of the

Prepetition Collateral or the Cash Collateral may be used by the Debtor, any committee or any of

their professionals or any other person or entity to commence or prosecute (as opposed to

analyze and investigate) any action, contest, challenge or objection with respect to the Trustee,

the Bonds, the Bond Documents, or the Prepetition Collateral. Nothing herein shall constitute a

waiver of any right of the Trustee to object to fees and expenses of any professionals or to

challenge any assertion that any amount of the fees and expenses are not unpaid. The entry of

this Final Order shall continue to be a conclusive and binding determination on all parties that,

except for the Carve Out, no costs or expenses of administration shall be imposed against the
                                               21
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19            Entered 12/06/19 15:07:06      Page 22 of 29



Trustee or the Prepetition Collateral or the Collateral under sections 105, 506(c) (following entry

of the Final Order) or 552(b) of the Bankruptcy Code, or otherwise.

       23.       Escrowed Entrance Fees. To the extent the Debtor is holding entrance fees

received following the Petition Date (the “Entrance Fees”) in an escrow account pursuant to that

Order (I) Authorizing the Debtor to (A) Escrow Postpetition Entrance Fees in its Existing

Entrance Fee Escrow Account and (B) Refund Postpetition Entrance Fees Under Certain

Circumstances During the Chapter 11 Case; and (II) Granting Related Relief [Docket No. 50]

(the “Escrow Order”), such Entrance Fees shall not be subject to the liens of the Trustee until all

conditions under that escrow are satisfied and the Debtor is authorized to release the funds from

escrow pursuant to the Escrow Order or other order of the Court, at which time the Trustee’s

liens will attach to the Debtor’s right to receive any Entrance Fees released from the escrow

account. The Debtor is authorized to make refund payments in accordance with the Escrow

Order. For the avoidance of doubt, any entrance fees paid into an escrow account (“Pre-Petition

Escrow”) during the period after May 10, 2019 and prior to the Petition Date (“Pre-Petition

Entrance Fees”) shall not be deemed property of the Debtor’s estate or subject to the liens or

priority claims of the Trustee until all conditions under the applicable Pre-Petition Escrow are

satisfied or the Debtor is authorized to release the funds from escrow pursuant to the an order of

the Court, at which time the Trustee’s liens will attach to the Debtor’s right to receive any Pre-

Petition Entrance Fees released from such Pre-Petition Escrow.

       24.       Modification of Stay.   The automatic stay imposed by section 362 of the

Bankruptcy Code is hereby vacated and modified insofar as necessary to permit the Trustee to:

(i) receive any payments or distributions made by the Debtor to the Trustee for and on behalf of

the Bondholders, (ii) apply, allocate, or make payments from any of the funds or accounts

maintained by the Trustee (including, without limitation, the Trustee-Held Funds) in
                                                22
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19              Entered 12/06/19 15:07:06       Page 23 of 29



accordance with the terms of the Bond Documents, and (iii) take any action authorized by this

Final Order.

       25.       Preservation of Rights. If any or all of the provisions of this Final Order are, at

any time, modified, vacated or stayed, such stay, modification, or vacation shall not affect the

validity, extent, priority, and enforceability of any lien, priority, or other benefit conferred under

this Final Order prior to such stay, modification, or vacation.

       26.       Binding Effect. This Final Order shall be binding on all creditors and parties in

interest in this Chapter 11 Case, including, but not limited to, the Debtor and any successors

thereto, any Chapter 11 or Chapter 7 trustee that is appointed or elected in this Chapter 11 Case

provided, however, that this Final Order is without prejudice to the rights of an official

committee of unsecured creditors (a “Committee”) to, on behalf of the Debtor’s estate, challenge

the validity, amount, perfection, priority, extent or enforceability of the Bond Claim or the pre-

petition security interests of the Trustee (a “Committee Challenge”), so long as any such

challenge is made on or before the date that is the earlier of (i) five (5) business days prior to the

date that the Court sets as the deadline for any objections to the Plan of Reorganization, or (ii)

December 5, 2019, after which time all such challenges shall be deemed finally and conclusively

barred; provided further that if one or more claims are timely made under this paragraph 26 and

properly filed, then except for such claims, all potential claims and causes of actions are hereby

deemed forever waived and relinquished.

       27.       No Competing Liens. Except as set forth herein, the Debtor shall not grant liens

on, or security interests in, the Prepetition Collateral or the Collateral to any other party, pursuant

to section 364 of the Bankruptcy Code or otherwise, without the consent of the Trustee.

       28.       Reservation of Rights. Except as provided in this Final Order or as otherwise

provided in the PSA, neither the Debtor nor the Trustee waives any of its rights under the
                                                  23
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19             Entered 12/06/19 15:07:06        Page 24 of 29



Bankruptcy Code, any applicable law, or the Bond Documents, including, without limitation, the

right of the Debtor or the Trustee at any time to seek any relief (or to oppose any such relief)

under the Bankruptcy Code, or the right of the Debtor or the Trustee to exercise any of its rights

and remedies under the Bankruptcy Code at any time.

       29.       Further Relief. Subject to the terms of the PSA, nothing herein shall (i) preclude

the Trustee from seeking any other relief that it may deem appropriate, including relief from the

automatic stay; or (ii) prevent the Trustee from asserting at some later time that its liens and

security interests in the Prepetition Collateral are not being adequately protected.

       30.       No Third Party Beneficiaries. Except as expressly provided herein, no rights are

created hereunder for the benefit of any third party, any creditor, or any direct, indirect or

incidental beneficiary except for the Bondholders, as set forth herein.

       31.       Effectiveness. The rights and obligations of the parties under this Final Order

shall be effective and enforceable as of the date of the Petition Date, and, for the avoidance of

doubt, Bankruptcy Rule 6004(h) shall not apply hereto. If any or all of the provisions of this

Final Order are hereafter reversed, modified, vacated or stayed, such reversal, modification,

vacatur, or stay shall not affect (i) the validity, extent, priority, or enforceability of any

obligations incurred prior to the actual receipt of written notice by the Trustee of the effective

date of such reversal, modification, vacatur, or stay, or (ii) the validity, extent, or enforceability

of the liens and claims granted hereunder.

       32.       Notices.   All notices, requests, demands, waivers, and other communications

required or permitted to be given under this Final Order shall be in writing and shall be deemed

to have been duly given if (a) delivered personally, or (b) sent by email with a next-day or

overnight mail or delivery:



                                                 24
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19             Entered 12/06/19 15:07:06   Page 25 of 29



       (a)       If to the Debtor to:

                         Ankura Consulting Group, LLC
                         Attn: Louis E. Robichaux IV
                         15950 Dallas Parkway, Suite 750
                         Dallas, TX 75248
                         Telephone: (214) 200-3689
                         E-mail: Louis.robichaux@ankura.com

                         with a copy sent contemporaneously by email to:

                         DLA Piper LLP (US)
                         Attn: Thomas R. Califano, Esq.
                         1251 Avenue of the Americas
                         New York, NY 10020-1104
                         Telephone: (212) 335-4500
                         E-mail: thomas.califano@dlapiper.com

       (b)       If to the Trustee to:

                         UMB Bank, N.A.
                         Attn: Virginia A. Housum
                         Senior Vice President
                         120 Sixth Street South, Suite 1400
                         Minneapolis, MN 55403
                         E-mail: Virginia.housum@umb.com

                         with a copy sent contemporaneously by email to:

                         Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
                         Attn: Daniel S. Bleck, Esq.
                         One Financial Center
                         Boston, MA 02111
                         Telephone: (617) 348-4498
                         E-mail: dsbleck@mintz.com

                                         ###END OF ORDER###

Order submitted by:

DLA PIPER LLP (US)

By: /s/ Andrew B. Zollinger
Andrew B. Zollinger, State Bar No. 24063944
DLA Piper LLP (US)
1900 North Pearl Street, Suite 2200
Dallas, Texas 75201
Telephone: (214) 743-4500
Facsimile: (214) 743-4545
E-mail: andrew.zollinger@dlapiper.com

                                                 25
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19         Entered 12/06/19 15:07:06   Page 26 of 29



- and -

Thomas R. Califano (admitted pro hac vice)
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, New York 10020-1104
Telephone: (212) 335-4500
Facsimile: (212) 335-4501
E-mail: thomas.califano@dlapiper.com

- and -

Rachel Nanes (admitted pro hac vice)
DLA Piper LLP (US)
200 South Biscayne Boulevard, Suite 2500
Miami, Florida 33131
Telephone: (305) 423-8563
Facsimile: (305) 675-8206
E-mail: rachel.nanes@dlapiper.com

Proposed Counsel for the Debtor




                                             26
EAST/170267621
Case 19-33756-sgj11 Doc 86 Filed 12/06/19   Entered 12/06/19 15:07:06   Page 27 of 29
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Confidential
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FRE 408 Settlement Material
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Draft - Subject to Material Change




  Q?OO?KQ#ALRKQU#PCKGLO#IGSGKE#ACKQCO.#GKA0#/#QFC#PQ?UQLK#?Q#JRPCRJ#T?U
  ?=#BO?DQ#T\\bcp#AXj_#Dcfn#Mifa\Zk`fe
  O\gfik#BXk\=#JXp#;.#423<


  '#`e#Q_fljXe[j                                                                     5137             5144             514<              617              6134              613<             6148                   715              7132         7139              7146             7153              819              8136              8143             814;              917              9134              913<              9148              ;14              ;1<              ;138              ;145             ;152              <18              <135              <142
                                                                                      ?Zk              ?Zk              ?Zk              ?Zk              DZjk              DZjk             DZjk                   DZjk             DZjk         DZjk              DZjk             DZjk              DZjk             DZjk              DZjk             DZjk              DZjk             DZjk              DZjk              DZjk              DZjk             DZjk             DZjk              DZjk             DZjk              DZjk             DZjk              DZjk
     DOO`[MYOd
     GI#@\^`ee`e^#@XcXeZ\                                                                   39<           39<               39<               39<              39<               39<              39<                     39<           39<            39<               39<              39<               39<              39<               39<              39<               39<              39<               39<              39<               39<               39<              39<               39<              39<               39<              39<               39<
     GI#Jfm\/`ej                                                                              /             /                 /                 /                /                 /                3                       /             /              3                 /                /                 /                /                 3                /                 /                /                 3                /                 /                 /                /                 3                /                 /                /                 3
     GI#Jfm\/flkj#1#QiXej]\ij                                                                 /             /                 /                 /                /                 /               +3,                      /             /             +3,                /                /                 /                /                +3,               /                 /                /                +3,               /                 /                 /                /                +3,               /                 /                /                +3,
     GI#A\ejlj#+LZZlgXeZp,                                                                  39<           39<               39<               39<              39<               39<              39<                     39<           39<            39<               39<              39<               39<              39<               39<              39<               39<              39<               39<              39<               39<               39<              39<               39<              39<               39<              39<               39<
     ?I#A\ejlj#+LZZlgXeZp,                                                                   7;            79                78                78               78                78               78                      78            78             78                78               78                78               78                78               78                78               78                78               78                78                78               78                78               78                78               78                78
     PKD#A\ejlj#+LZZlgXeZp,                                                                  65            66                65                65               65                65               65                      65            65             65                65               65                65               65                65               65                65               65                65               65                65                65               65                65               65                65               65                65
     9M^T#=WZb#G`XXM]d
     Lg\iXk`e^#AXj_#O\Z\`gkj
     O\j`[\ek#O\Z\`gkj                                                          ############3.244         435
                                                                                                          #                   #
                                                                                                                              <<                #35            <86
                                                                                                                                                               #                 527
                                                                                                                                                                                 #                  #5                    4<3
                                                                                                                                                                                                                          #             582
                                                                                                                                                                                                                                        #              925
                                                                                                                                                                                                                                                       #                 38;
                                                                                                                                                                                                                                                                         #                  #5              376
                                                                                                                                                                                                                                                                                                            #                86;
                                                                                                                                                                                                                                                                                                                             #                 884
                                                                                                                                                                                                                                                                                                                                               #                  #
                                                                                                                                                                                                                                                                                                                                                                  7;                #7;            925
                                                                                                                                                                                                                                                                                                                                                                                                   #                 884
                                                                                                                                                                                                                                                                                                                                                                                                                     #                  #
                                                                                                                                                                                                                                                                                                                                                                                                                                        <<                 #7;            637
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                97;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                 3<7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                  #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                <<              472
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                925
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #                 692
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #
     J\[`ZXi\#O\Z\`gkj                                                                          #/          #
                                                                                                            43              35;
                                                                                                                            #                    #
                                                                                                                                                 52              #/                #
                                                                                                                                                                                   52             38<
                                                                                                                                                                                                  #                         #/            #/             #/                #
                                                                                                                                                                                                                                                                           52             38<
                                                                                                                                                                                                                                                                                          #                   #/               #/                #
                                                                                                                                                                                                                                                                                                                                                 52             38<
                                                                                                                                                                                                                                                                                                                                                                #                      #/            #/                #
                                                                                                                                                                                                                                                                                                                                                                                                                       52             38<
                                                                                                                                                                                                                                                                                                                                                                                                                                      #                       #/            #/               #/                #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               52             38<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                   #/               #/                #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     52
     Lk_\i#O\Z\`gkj#)#DcfXk#GdgXZk                                                              #/            #/                #/                 #/            #/                  #/              #/                     #/            #/             #/                  #/              #/               #/               #/                  #/               #/                 #/            #/                  #/               #/                  #/            #/               #/                  #/               #/              #/               #/                  #/
     QfkXc#Lg\iXk`e^#O\Z\`gkj                                                   ############3.244         456
                                                                                                          #                 459
                                                                                                                            #                    #
                                                                                                                                                 65            <86
                                                                                                                                                               #                 557
                                                                                                                                                                                 #                394
                                                                                                                                                                                                  #                       4<3
                                                                                                                                                                                                                          #             582
                                                                                                                                                                                                                                        #              925
                                                                                                                                                                                                                                                       #                 3<;
                                                                                                                                                                                                                                                                         #                394
                                                                                                                                                                                                                                                                                          #                 376
                                                                                                                                                                                                                                                                                                            #                86;
                                                                                                                                                                                                                                                                                                                             #                 8<4
                                                                                                                                                                                                                                                                                                                                               #                449
                                                                                                                                                                                                                                                                                                                                                                #                    #
                                                                                                                                                                                                                                                                                                                                                                                     7;            925
                                                                                                                                                                                                                                                                                                                                                                                                   #                 8<4
                                                                                                                                                                                                                                                                                                                                                                                                                     #                48;
                                                                                                                                                                                                                                                                                                                                                                                                                                      #                     #
                                                                                                                                                                                                                                                                                                                                                                                                                                                            7;            637
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                97;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                 447
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                48;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                 472
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                925
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #                 722
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #
     Lg\iXk`e^#AXj_#B`jYlij\d\ekj
     MXpifcc.#MXpifcc#QXo\j.#)#@\e\]`kj                                                   #+48;,                #/         #+487,              +92,
                                                                                                                                                #             #+546,              +37,
                                                                                                                                                                                   #             #+546,                   +8;,
                                                                                                                                                                                                                           #           #+546,           +37,
                                                                                                                                                                                                                                                         #              #+546,                 #/          #+5<4,                 #/          #+55<,                 #/          #+5<4,                 #/          #+55<,                  #/         #+5<4,                   #/        #+55<,                   #/        #+546,              +8;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #             #+546,              +37,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #
     B`e`e^#P\im`Z\j                                                                        +36,
                                                                                             #             +4;,
                                                                                                            #                +4;,
                                                                                                                              #                +44,
                                                                                                                                                #               +4<,
                                                                                                                                                                 #                +4<,
                                                                                                                                                                                   #               +4<,
                                                                                                                                                                                                    #                     +4<,
                                                                                                                                                                                                                           #             +4<,
                                                                                                                                                                                                                                          #             +4<,
                                                                                                                                                                                                                                                         #                +4<,
                                                                                                                                                                                                                                                                           #               +4<,
                                                                                                                                                                                                                                                                                           #                 +4<,
                                                                                                                                                                                                                                                                                                              #               +4<,
                                                                                                                                                                                                                                                                                                                              #                 +4<,
                                                                                                                                                                                                                                                                                                                                                 #               +4<,
                                                                                                                                                                                                                                                                                                                                                                 #                 +4<,
                                                                                                                                                                                                                                                                                                                                                                                    #               +4<,
                                                                                                                                                                                                                                                                                                                                                                                                    #                 +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                       #               +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                                        #                +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                 +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #               +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               #               +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #               +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #                +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #
     ?[d`e`jkiXk`m\#)#JXib\k`e^                                                             +78,
                                                                                             #           #+36;,              +44,
                                                                                                                              #                   #
                                                                                                                                                  +6,           +38,
                                                                                                                                                                 #                +96,
                                                                                                                                                                                   #               +38,
                                                                                                                                                                                                    #                     +<3,
                                                                                                                                                                                                                           #             +38,
                                                                                                                                                                                                                                          #             +96,
                                                                                                                                                                                                                                                         #                +38,
                                                                                                                                                                                                                                                                           #               +38,
                                                                                                                                                                                                                                                                                           #               #+325,             +38,
                                                                                                                                                                                                                                                                                                                              #                 +96,
                                                                                                                                                                                                                                                                                                                                                 #               +38,
                                                                                                                                                                                                                                                                                                                                                                 #                 +;8,
                                                                                                                                                                                                                                                                                                                                                                                    #               +38,
                                                                                                                                                                                                                                                                                                                                                                                                    #                 +96,
                                                                                                                                                                                                                                                                                                                                                                                                                       #               +38,
                                                                                                                                                                                                                                                                                                                                                                                                                                        #                +;8,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                 +38,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #               +96,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                +38,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               #               +38,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                +;8,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #               +38,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #                +96,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #
     @l`c[`e^j.#Eifle[j.#)#Rk`c`k`\j                                                        +39,
                                                                                             #             +5;,
                                                                                                            #                +86,
                                                                                                                              #                +54,
                                                                                                                                                #                  #
                                                                                                                                                                   +7,            +84,
                                                                                                                                                                                   #                  #
                                                                                                                                                                                                      +7,                 +44,
                                                                                                                                                                                                                           #                #
                                                                                                                                                                                                                                            +7,         +84,
                                                                                                                                                                                                                                                         #                   #
                                                                                                                                                                                                                                                                             +7,             #
                                                                                                                                                                                                                                                                                             +7,             +44,
                                                                                                                                                                                                                                                                                                              #                 #
                                                                                                                                                                                                                                                                                                                                +7,             +84,
                                                                                                                                                                                                                                                                                                                                                 #                 #
                                                                                                                                                                                                                                                                                                                                                                   +7,             +44,
                                                                                                                                                                                                                                                                                                                                                                                    #                 #
                                                                                                                                                                                                                                                                                                                                                                                                      +7,             +84,
                                                                                                                                                                                                                                                                                                                                                                                                                       #                  #
                                                                                                                                                                                                                                                                                                                                                                                                                                          +7,            +44,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                   #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              +7,           +84,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                   #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 +7,              #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +7,            +44,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                  #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     +7,            +84,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #
     ?eZ`ccXip#)#Q_\iXgp#P\im`Z\j                                                           +57,
                                                                                             #                #
                                                                                                              +3,            +;;,
                                                                                                                              #                   #
                                                                                                                                                  +4,              #
                                                                                                                                                                   +5,               #
                                                                                                                                                                                     +5,              #
                                                                                                                                                                                                      +5,                 +8;,
                                                                                                                                                                                                                           #                #
                                                                                                                                                                                                                                            +5,            #
                                                                                                                                                                                                                                                           +5,               #
                                                                                                                                                                                                                                                                             +5,             #
                                                                                                                                                                                                                                                                                             +5,             +8;,
                                                                                                                                                                                                                                                                                                              #                 #
                                                                                                                                                                                                                                                                                                                                +5,                #
                                                                                                                                                                                                                                                                                                                                                   +5,             #
                                                                                                                                                                                                                                                                                                                                                                   +5,             +8;,
                                                                                                                                                                                                                                                                                                                                                                                    #                 #
                                                                                                                                                                                                                                                                                                                                                                                                      +5,                #
                                                                                                                                                                                                                                                                                                                                                                                                                         +5,              #
                                                                                                                                                                                                                                                                                                                                                                                                                                          +5,            +8;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                   #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              +5,              #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               +5,               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 +5,              #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +5,            +8;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                  #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     +5,               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       +5,
     Lk_\i#B`jYlij\d\ekj                                                                    +48,
                                                                                             #             +82,
                                                                                                            #                +55,
                                                                                                                              #                +34,
                                                                                                                                                #               +5;,
                                                                                                                                                                 #                +77,
                                                                                                                                                                                   #               +7;,
                                                                                                                                                                                                    #                     +5;,
                                                                                                                                                                                                                           #             +5;,
                                                                                                                                                                                                                                          #             +77,
                                                                                                                                                                                                                                                         #                +7;,
                                                                                                                                                                                                                                                                           #               +5;,
                                                                                                                                                                                                                                                                                           #                 +5;,
                                                                                                                                                                                                                                                                                                              #               +5;,
                                                                                                                                                                                                                                                                                                                              #                 +97,
                                                                                                                                                                                                                                                                                                                                                 #               +5;,
                                                                                                                                                                                                                                                                                                                                                                 #                 +5;,
                                                                                                                                                                                                                                                                                                                                                                                    #               +5;,
                                                                                                                                                                                                                                                                                                                                                                                                    #                 +77,
                                                                                                                                                                                                                                                                                                                                                                                                                       #               +7;,
                                                                                                                                                                                                                                                                                                                                                                                                                                        #                +5;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                 +5;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #               +77,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                +7;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               #               +5;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                +5;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #               +5;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #                +97,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #
     QfkXc#Lg\iXk`e^#B`jYlij\d\ekj                                                        #+637,         #+498,            #+6<<,            #+364,           #+637,            #+45;,           #+657,                 #+538,         #+637,         #+45;,            #+657,             +<3,
                                                                                                                                                                                                                                                                                           #               #+874,             +<3,
                                                                                                                                                                                                                                                                                                                              #               #+7;4,             +<3,
                                                                                                                                                                                                                                                                                                                                                                 #               #+857,             +<3,
                                                                                                                                                                                                                                                                                                                                                                                                    #               #+784,           #+333,            #+857,               +<3,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #             #+784,            #+333,           #+637,            #+533,           #+637,            #+47;,
     C9=D#8QRZ]Q#9M[#<c#,#BSX_#=QQ^#,#<=#,#;QN_#GQ]aUOQ                                     3-4
                                                                                            #              '1.(
                                                                                                           #               #'/3/(              '66(
                                                                                                                                               #               216
                                                                                                                                                               #                   #
                                                                                                                                                                                   64            #'/30(                    '/2(
                                                                                                                                                                                                                           #             '22(
                                                                                                                                                                                                                                         #             132
                                                                                                                                                                                                                                                       #                #'/04(              #
                                                                                                                                                                                                                                                                                            5.             #'165(            224
                                                                                                                                                                                                                                                                                                                             #                 ..-
                                                                                                                                                                                                                                                                                                                                               #                .03
                                                                                                                                                                                                                                                                                                                                                                #                #'244(            3./
                                                                                                                                                                                                                                                                                                                                                                                                   #                 .0-
                                                                                                                                                                                                                                                                                                                                                                                                                     #                .24
                                                                                                                                                                                                                                                                                                                                                                                                                                      #                #'244(             0/1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                .63
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                 ..1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #               #'.14(               '3.(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #              /55
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #                 /1/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #
     Oflk`e\#AXg`kXc#Cog\e[`kli\                                                              #/             #/                #/                #/             +33,
                                                                                                                                                                #                 +33,
                                                                                                                                                                                  #                +33,
                                                                                                                                                                                                    #                      +33,
                                                                                                                                                                                                                           #             +33,
                                                                                                                                                                                                                                         #              +33,
                                                                                                                                                                                                                                                        #                 +33,
                                                                                                                                                                                                                                                                           #               +33,
                                                                                                                                                                                                                                                                                           #                 +33,
                                                                                                                                                                                                                                                                                                              #               +33,
                                                                                                                                                                                                                                                                                                                              #                 +33,
                                                                                                                                                                                                                                                                                                                                                #                +33,
                                                                                                                                                                                                                                                                                                                                                                 #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                    #               +33,
                                                                                                                                                                                                                                                                                                                                                                                                    #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                      #                +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                       #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #               +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #
     CQ_#9M^T#=]ZX#D[Q]M_UZY^#7R_Q]#9M[#<c                                                  3-4
                                                                                            #              '1.(
                                                                                                           #               #'/3/(              '66(
                                                                                                                                               #               206
                                                                                                                                                               #                   #
                                                                                                                                                                                   53            #'/40(                    '02(
                                                                                                                                                                                                                           #             '33(
                                                                                                                                                                                                                                         #             122
                                                                                                                                                                                                                                                       #                #'/15(              #
                                                                                                                                                                                                                                                                                            4.             #'2-5(            214
                                                                                                                                                                                                                                                                                                                             #                   #
                                                                                                                                                                                                                                                                                                                                                 66             ./3
                                                                                                                                                                                                                                                                                                                                                                #                #'254(            3-/
                                                                                                                                                                                                                                                                                                                                                                                                   #                 ..6
                                                                                                                                                                                                                                                                                                                                                                                                                     #                .14
                                                                                                                                                                                                                                                                                                                                                                                                                                      #                #'254(             0.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                .53
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                 .-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #               #'.24(               '4.(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #              /45
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #                 /0.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #
     JXeX^\d\ek#)#?[d`e#D\\j
     JXeX^\d\ek#D\\j                                                                          #/             #/                #/                #/           #+375,                 #/              #/                 #+375,             #/            #/                 #/                #/           #+375,              #/                  #/             #/             #+375,              #/                #/               #/             #+375,               #/               #/                #/                #/            #+375,              #/                #/
     C9=D#7R_Q]#9M[#<c#,#BSX_#=QQ^                                                          3-4
                                                                                            #              '1.(
                                                                                                           #               #'/3/(              '66(
                                                                                                                                               #                052
                                                                                                                                                                #                  #53           #'/40(                 #'.55(           '33(
                                                                                                                                                                                                                                         #             122
                                                                                                                                                                                                                                                       #                #'/15(              #4.            #'33.(            214
                                                                                                                                                                                                                                                                                                                             #                   #66            ./3
                                                                                                                                                                                                                                                                                                                                                                #                #'41-(            3-/
                                                                                                                                                                                                                                                                                                                                                                                                   #                 ..6
                                                                                                                                                                                                                                                                                                                                                                                                                     #                .14
                                                                                                                                                                                                                                                                                                                                                                                                                                      #                #'41-(             0.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                .53
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                 .-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #               #'.24(            #'//1(            /45
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #                 /0.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #
     CekiXeZ\#D\\j
     AXj_#QiXej]\i#]ifd#CjZifn#kf#MXp#O\]le[#LYc`^Xk`fe                                       #/             #/                #/              ;6<
                                                                                                                                               #                  #/                 #/            <96
                                                                                                                                                                                                   #                        #/             #/           692
                                                                                                                                                                                                                                                        #                   #/                #/               #/              #/               692
                                                                                                                                                                                                                                                                                                                                                #                 #/                 #/              #/               692
                                                                                                                                                                                                                                                                                                                                                                                                                      #                 #/                 #/               #/               #/               692
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                  #/                #/              #/               692
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #
     CekiXeZ\#D\\#O\]le[#LYc`^Xk`fe#MXpd\ek                                                   #/             #/                #/            #+49<,           #+49<,                 #/          #+<96,                     #/             #/         #+692,                #/                #/               #/              #/             #+692,              #/                 #/              #/             #+692,              #/                 #/               #/               #/             #+692,               #/                #/              #/             #+692,
     K\k#AXj_#Dcfn#]ifd#CjZifn#?ZZflek                                                        #/             #/                #/              792
                                                                                                                                               #              #+49<,                 #/              #/                     #/             #/             #/                #/                #/               #/              #/                   #/            #/                 #/              #/                 #/              #/                 #/               #/               #/                 #/               #/                #/              #/                 #/
     C9=D#7R_Q]#9M[#<c#,#BSX_#=QQ^#,#<Y_]MYOQ#=QQ^                                          3-4
                                                                                            #              '1.(
                                                                                                           #               #'/3/(              14.
                                                                                                                                               #                .-4
                                                                                                                                                                #                  #
                                                                                                                                                                                   53            #'/40(                 #'.55(           '33(
                                                                                                                                                                                                                                         #              122
                                                                                                                                                                                                                                                        #               #'/15(              #
                                                                                                                                                                                                                                                                                            4.             #'33.(            214
                                                                                                                                                                                                                                                                                                                             #                    #
                                                                                                                                                                                                                                                                                                                                                  66            ./3
                                                                                                                                                                                                                                                                                                                                                                #                #'41-(            3-/
                                                                                                                                                                                                                                                                                                                                                                                                   #                  ..6
                                                                                                                                                                                                                                                                                                                                                                                                                      #               .14
                                                                                                                                                                                                                                                                                                                                                                                                                                      #                #'41-(             0.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                .53
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                  .-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #              #'.24(            #'//1(            /45
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #                  /0.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #
     O\jkilZkli`e^#Afjkj
     I\^Xc#Aflej\c#/#BI?                                                                     +42,
                                                                                             #             +42,
                                                                                                           #                 +42,
                                                                                                                              #                +42,
                                                                                                                                               #                +32,
                                                                                                                                                                #                 +32,
                                                                                                                                                                                  #                +32,
                                                                                                                                                                                                    #                      +32,
                                                                                                                                                                                                                           #             +32,
                                                                                                                                                                                                                                         #              +32,
                                                                                                                                                                                                                                                        #                 +32,
                                                                                                                                                                                                                                                                           #               +32,
                                                                                                                                                                                                                                                                                           #                    #+4,            #+4,              #+4,             #+4,               #+9,            #+9,              #+9,             #+9,               #+9,           +32,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                +32,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #                 +32,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                +32,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                +39,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #               +39,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                 +54,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #
     D`eXeZ`Xc#?[m`jfi#/#?ebliX                                                              +42,
                                                                                             #             +42,
                                                                                                           #                 +42,
                                                                                                                              #                +42,
                                                                                                                                               #                +44,
                                                                                                                                                                #                 +34,
                                                                                                                                                                                  #                   #
                                                                                                                                                                                                      +<,                     #
                                                                                                                                                                                                                              +<,          #
                                                                                                                                                                                                                                           +<,            #
                                                                                                                                                                                                                                                          +<,                #
                                                                                                                                                                                                                                                                             +<,             #
                                                                                                                                                                                                                                                                                             +9,                 #
                                                                                                                                                                                                                                                                                                                 +9,             #
                                                                                                                                                                                                                                                                                                                                 +9,               #
                                                                                                                                                                                                                                                                                                                                                   +9,              #
                                                                                                                                                                                                                                                                                                                                                                    +9,                #
                                                                                                                                                                                                                                                                                                                                                                                       +9,             #
                                                                                                                                                                                                                                                                                                                                                                                                       +9,               #
                                                                                                                                                                                                                                                                                                                                                                                                                         +9,              #
                                                                                                                                                                                                                                                                                                                                                                                                                                          +9,                #
                                                                                                                                                                                                                                                                                                                                                                                                                                                             +9,             #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             +9,              #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              +9,               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +9,               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +9,               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +9,           +39,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                 +39,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #
     A_`\]#O\jkilZkli`e^#L]]`Z\i                                                               #
                                                                                               +4,           #
                                                                                                             +4,                #
                                                                                                                                +4,              #
                                                                                                                                                 +4,              #
                                                                                                                                                                  +5,               #
                                                                                                                                                                                    +5,               #
                                                                                                                                                                                                      +5,                     #
                                                                                                                                                                                                                              +5,          #
                                                                                                                                                                                                                                           +5,            #
                                                                                                                                                                                                                                                          +5,                #
                                                                                                                                                                                                                                                                             +5,             #
                                                                                                                                                                                                                                                                                             +5,                 #
                                                                                                                                                                                                                                                                                                                 +5,             #
                                                                                                                                                                                                                                                                                                                                 +5,               #
                                                                                                                                                                                                                                                                                                                                                   +5,              #
                                                                                                                                                                                                                                                                                                                                                                    +5,                #
                                                                                                                                                                                                                                                                                                                                                                                       +5,             #
                                                                                                                                                                                                                                                                                                                                                                                                       +5,               #
                                                                                                                                                                                                                                                                                                                                                                                                                         +5,              #
                                                                                                                                                                                                                                                                                                                                                                                                                                          +5,                #
                                                                                                                                                                                                                                                                                                                                                                                                                                                             +5,             #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             +5,              #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              +5,               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +5,               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +5,               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +5,             #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +7,               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      +7,
     ?ZZflek`e^#?[m`jfi#/#IXio                                                                   #/             /                 #/                /               #/                 /                #/                       /           #/              /                 #/               /                  #/               /                #/                /                 #/               /                #/                /                 #/               /               #/                 /                #/                 /              #/            +48,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #
     Ge[\g\e[\ek#@fXi[#J\dY\i                                                                    #/             /                 #/                /               #/                 /                #/ ###################+;,            #/             #/                 #/            #
                                                                                                                                                                                                                                                                                             +;,                   #/               /                #/                /               #
                                                                                                                                                                                                                                                                                                                                                                                       +;,               #/                #/               #/                 #/              #/               #/                #/                #/                #/              #/                #/
     AcX`dj#?^\ek                                                                                #/             /                 #/                /               #/                 /                #/                       /           #/             #/                 #/               /                  #/               /                #/                /                 #/               /                #/               #/                 #/              #/               #/                #/                #/                #/              #/              #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      +3,
     LdYl[jdXe                                                                                   #/             /                 #/                /               #/                 /                #/                       /           #/             #/                 #/               /                  #/               /                #/                /                 #/               /                #/               #/                 #/              #/               #/                #/                #/                #/              #/                #/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 19-33756-sgj11 Doc 86 Filed 12/06/19




     @fe[#Aflej\c#)#Gjjl\i#D\\j                                                                  #/             /                 #/                /               #/                 /                #/                       /           #/             #/                 #/               /                  #/               /                #/                /                 #/               /                #/               #/                 #/              #/               #/                #/                #/                #/              #/                #/
     A_Xgk\i#33#D`c`e^#D\\                                                                       #/             /                 #/                /               #/                 /                #/                       /           #/             #/                 #/               /                  #/               /                #/                /                 #/               /                #/               #/                 #/              #/               #/                #/                #/                #/              #/                #/
     RP#Qiljk\\#D\\                                                                              #/             /                 #/                /               #/                 /                #/                       /           #/             #/                 #/               /                  #/               /                #/                /                 #/               /                #/               #/                 #/              #/               #/                #/                #/                #/              #/                #/
     AXj_#P\kkc\d\ek                                                                             #/             /                 #/                /               #/                 /                #/                       /           #/             #/                 #/               /                  #/               /                #/                /                 #/               /                #/               #/                 #/              #/               #/                #/                #/                #/              #/                #/
     ?[\hlXk\#?jjliXeZ\#B\gfj`k                                                                  #/            #/                 #/               #/               #/                #/                #/                      #/           #/             #/                 #/              #/                  #/              #/                #/               #/                 #/              #/                #/               #/                 #/              #/               #/                #/                #/                #/              #/                #/
     O\jkilZkli`e^#Afjkj                                                                     +64,
                                                                                             #             +64,
                                                                                                           #                 +64,
                                                                                                                              #                +64,
                                                                                                                                               #                +56,
                                                                                                                                                                #                 +46,
                                                                                                                                                                                  #                +43,
                                                                                                                                                                                                    #                      +4<,
                                                                                                                                                                                                                           #             +43,
                                                                                                                                                                                                                                         #              +43,
                                                                                                                                                                                                                                                        #                 +43,
                                                                                                                                                                                                                                                                           #               +48,
                                                                                                                                                                                                                                                                                           #                 +33,
                                                                                                                                                                                                                                                                                                              #               +33,
                                                                                                                                                                                                                                                                                                                              #                 +33,
                                                                                                                                                                                                                                                                                                                                                #                +33,
                                                                                                                                                                                                                                                                                                                                                                 #                 +46,
                                                                                                                                                                                                                                                                                                                                                                                    #               +38,
                                                                                                                                                                                                                                                                                                                                                                                                    #                 +38,
                                                                                                                                                                                                                                                                                                                                                                                                                      #                +38,
                                                                                                                                                                                                                                                                                                                                                                                                                                       #                 +38,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                +3<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                +3<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #                 +3<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                +3<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                +48,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #               +5;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                 +9<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #
     CQ_#9M^T#=WZb                                                                          232
                                                                                            #              '50(
                                                                                                           #               #'0-1(             1/6
                                                                                                                                              #                  #
                                                                                                                                                                 40                #
                                                                                                                                                                                   30            #'/62(                 #'/.4(           '54(
                                                                                                                                                                                                                                         #             100
                                                                                                                                                                                                                                                       #                #'/36(              #
                                                                                                                                                                                                                                                                                            11             #'34/(            202
                                                                                                                                                                                                                                                                                                                             #                   #
                                                                                                                                                                                                                                                                                                                                                 55             ..1
                                                                                                                                                                                                                                                                                                                                                                #                #'431(            252
                                                                                                                                                                                                                                                                                                                                                                                                   #                 .-0
                                                                                                                                                                                                                                                                                                                                                                                                                     #                .0-
                                                                                                                                                                                                                                                                                                                                                                                                                                      #                #'423(             /62
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                .34
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                   #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               52            #'.43(            #'/2-(            /1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #                 .2/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #
     9M^T#=WZb#FQOZYOUWUM_UZY#,#AU\`UPU_d#FZWW#=Z]bM]P^#'8ZZV#8M^U^(
     @\^`ee`e^#@ffb#@XcXeZ\#/#Lg\iXk`e^                         ############8.587 ############8.<4< ############8.;68 ############8.763 ############8.<93 ############9.266 ############9.328 ############8.;34 ############8.7<7 ############8.72; ############8.<63 ############8.895 ############8.939 ############8.267 ############8.7;2 ############8.88; ############8.9;5 ############8.23< ############8.826 ############8.929 ############8.;5; ############8.2;3 ############8.598 ############8.765 ############8.84; ############8.674 ############8.423 ############8.663
     KADL#@\]fi\#AXg#Co#1#J^dk#D\\j#1#CD#1#B\Yk#P\im`Z\                       829
                                                                              #                 +63,
                                                                                                 #               #+484,              +<<,
                                                                                                                                     #                 76<
                                                                                                                                                       #                  #
                                                                                                                                                                          <9             #+485,              +47,
                                                                                                                                                                                                              #               +77,
                                                                                                                                                                                                                               #                687
                                                                                                                                                                                                                                                #                #+459,               #
                                                                                                                                                                                                                                                                                      ;3             #+6<;,             779
                                                                                                                                                                                                                                                                                                                        #                 332
                                                                                                                                                                                                                                                                                                                                          #                 358
                                                                                                                                                                                                                                                                                                                                                            #                #+799,             834
                                                                                                                                                                                                                                                                                                                                                                                                #                 352
                                                                                                                                                                                                                                                                                                                                                                                                                  #                 379
                                                                                                                                                                                                                                                                                                                                                                                                                                    #                #+799,             546
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                 3<8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                 336
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #                #+369,              +83,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #               4;;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                 464
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #
     Oflk`e\#AXg`kXc#Cog\e[`kli\                                                 #/                #/                 #/               #/               +33,
                                                                                                                                                        #               +33,
                                                                                                                                                                         #                 +33,
                                                                                                                                                                                            #                +33,
                                                                                                                                                                                                              #               +33,
                                                                                                                                                                                                                               #                 +33,
                                                                                                                                                                                                                                                 #                 +33,
                                                                                                                                                                                                                                                                    #               +33,
                                                                                                                                                                                                                                                                                     #                 +33,
                                                                                                                                                                                                                                                                                                        #                +33,
                                                                                                                                                                                                                                                                                                                         #                 +33,
                                                                                                                                                                                                                                                                                                                                           #                 +33,
                                                                                                                                                                                                                                                                                                                                                             #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                #                +33,
                                                                                                                                                                                                                                                                                                                                                                                                 #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                   #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                     #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #
     JXeX^\d\ek#)#?[d`e#D\\j                                                     #/                #/                 #/               #/            #+375,                 #/                #/           #+375,                #/                #/                 #/                 /           #+375,                #/                #/                #/            #+375,                #/                #/                #/            #+375,                #/                #/                #/                 #/           #+375,                #/                #/
     K\k#AXj_#Dcfn#]ifd#CjZifn#?ZZflek                                           #/                #/                 #/            792
                                                                                                                                    #                #+49<,                 #/                #/                #/                /                #/                 #/                #/                #/               #/                #/                #/                 #/               #/                #/                #/                  /               #/                #/                #/                 #/                #/                /                #/
     B\Yk#P\im`Z\#B`jYlij\d\ekj                                                  #/                #/                 #/               #/                 #/                 /                #/                #/               #/                #/                 #/                #/                #/               #/                #/                #/                 #/               #/                #/                #/                 #/               #/                #/                #/                 #/                #/               #/                #/
     O\jkilZkli`e^#Afjkj                                                       +64,
                                                                               #                +64,
                                                                                                 #                 +64,
                                                                                                                    #                +64,
                                                                                                                                     #                  +56,
                                                                                                                                                        #               +46,
                                                                                                                                                                         #                 +43,
                                                                                                                                                                                            #                +4<,
                                                                                                                                                                                                              #               +43,
                                                                                                                                                                                                                               #                 +43,
                                                                                                                                                                                                                                                 #                 +43,
                                                                                                                                                                                                                                                                    #               +48,
                                                                                                                                                                                                                                                                                     #                 +33,
                                                                                                                                                                                                                                                                                                        #                +33,
                                                                                                                                                                                                                                                                                                                         #                 +33,
                                                                                                                                                                                                                                                                                                                                           #                 +33,
                                                                                                                                                                                                                                                                                                                                                             #                 +46,
                                                                                                                                                                                                                                                                                                                                                                                #                +38,
                                                                                                                                                                                                                                                                                                                                                                                                 #                 +38,
                                                                                                                                                                                                                                                                                                                                                                                                                   #                 +38,
                                                                                                                                                                                                                                                                                                                                                                                                                                     #                 +38,
                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                +3<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #                 +3<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                 +3<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                 +3<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                +48,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                +5;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #                 +9<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #
     ?ZZflek#QiXej]\ij                                                           #/                #/                 #/               #/                 #/                #/                #/                #/               #/                #/                 #/                #/                #/               #/                #/                #/                 #/               #/                #/                #/                 #/               #/                #/                #/                 #/                #/               #/                #/
     <YPUYS#8ZZV#8MWMYOQ#*#D[Q]M_UYS                            ############3)6/6 ############3)513 ############3)21. ############3)64. ############4)-11 ############4).-3 ############3)5./ ############3)262 ############3)2-5 ############3)61. ############3)340 ############3)4.4 ############3)-12 ############3)25- ############3)335 ############3)450 ############3)-.6 ############3)3-1 ############3)4-4 ############3)505 ############3)-5. ############3)043 ############3)210 ############3)3/5 ############3)12/ ############3)/-. ############3)11. ############3)260
     BXpj#AXj_#fe#FXe[#/#Lg\iXk`e^#AXj_                                                     324           322                 <8              324              325               326                <<                      <8              <6         322                 <8               <9                ;9               <6                <7               <8                ;7               <5                <6                <8                ;6                ;;              <2                <3               ;<                ;6               ;9                ;<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Entered 12/06/19 15:07:06
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Page 28 of 29




2019 05 08 - Stayton Weekly Cash Flow Projection (DRAFT)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Page " of #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Confidential
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FRE 408 Settlement Material
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Draft - Subject to Material Change




Q?OO?KQ#ALRKQU#PCKGLO#IGSGKE#ACKQCO.#GKA0#/#QFC#PQ?UQLK#?Q#JRPCRJ T?U
?=#BO?DQ#T\\bcp#AXj_#Dcfn#Mifa\Zk`fe
O\gfik#BXk\=#JXp#;.#423<

                                                                                                                                                                       M\k`k`fe                                                                                                                                                                                                                                                                                                       Co`k
'#`e#Q_fljXe[j                                                                   <149             3216             32133             3213;            32147              3313             331;                 33137             33144         3314<            3418             34135             34142            34149              315              3132              3139             3146              3153              419              4136             4143                414;
                                                                                 DZjk             DZjk              DZjk              DZjk             DZjk              DZjk             DZjk                  DZjk              DZjk          DZjk            DZjk              DZjk              DZjk             DZjk              DZjk             DZjk              DZjk             DZjk              DZjk              DZjk             DZjk             DZjk                DZjk                     QfkXc
   DOO`[MYOd
   GI#@\^`ee`e^#@XcXeZ\                                                               39<              39<               39<              39<               39<               39<              39<                    39<            39<            39;              39;               39;              39;               399               399              399               399              399               399              399               399              399                   399                       39<
   GI#Jfm\/`ej                                                                          /                /                 /                /                 3                 /                /                      /              /              /                /                 /                /                 /                 /                /                 /                3                 /                /                 /                3                     /                         <
   GI#Jfm\/flkj#1#QiXej]\ij                                                             /                /                 /                /                +3,                /                /                      /             +3,             /                /                 /               +3,                /                 /                /                 /               +3,                /                /                 /               +3,                    /                       +33,
   GI#A\ejlj#+LZZlgXeZp,                                                              39<              39<               39<              39<               39<               39<              39<                    39<            39;            39;              39;               39;              399               399               399              399               399              399               399              399               399              399                   399                       399
   ?I#A\ejlj#+LZZlgXeZp,                                                               78               78                78               78                78                78               78                     78             78             78               78                78               78                78                78               78                78               78                78               78                78               78                    78                        78
   PKD#A\ejlj#+LZZlgXeZp,                                                              65               65                65               65                65                65               65                     65             65             65               65                65               65                65                65               65                65               65                65               65                65               65                    65                        65
   9M^T#=WZb#G`XXM]d
   Lg\iXk`e^#AXj_#O\Z\`gkj
   O\j`[\ek#O\Z\`gkj                                                                    #
                                                                                        <<             3<7
                                                                                                       #                 376
                                                                                                                         #                9<<
                                                                                                                                          #                 596
                                                                                                                                                            #                   #5             472
                                                                                                                                                                                               #                      53<
                                                                                                                                                                                                                      #              ;76
                                                                                                                                                                                                                                     #                #
                                                                                                                                                                                                                                                      <<             472
                                                                                                                                                                                                                                                                     #                 53<
                                                                                                                                                                                                                                                                                       #                ;76
                                                                                                                                                                                                                                                                                                        #                   #<<               #5             472
                                                                                                                                                                                                                                                                                                                                                             #                 53<
                                                                                                                                                                                                                                                                                                                                                                               #                ;76
                                                                                                                                                                                                                                                                                                                                                                                                #                   #
                                                                                                                                                                                                                                                                                                                                                                                                                    <<             472
                                                                                                                                                                                                                                                                                                                                                                                                                                   #                 53<
                                                                                                                                                                                                                                                                                                                                                                                                                                                     #                ;76
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                       #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              <<       ###########39.;72
   J\[`ZXi\#O\Z\`gkj                                                                  38<
                                                                                      #                  #/                #/               #/                #
                                                                                                                                                              52              38<
                                                                                                                                                                              #                  #/                     #/             #
                                                                                                                                                                                                                                       52           38<
                                                                                                                                                                                                                                                    #                  #/                #/               #/                 #
                                                                                                                                                                                                                                                                                                                             52             38<
                                                                                                                                                                                                                                                                                                                                            #                  #/                #/               #
                                                                                                                                                                                                                                                                                                                                                                                                  52              38<
                                                                                                                                                                                                                                                                                                                                                                                                                  #                  #/                #/               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        52                  38<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #          ##############4.59;
   Lk_\i#O\Z\`gkj#)#DcfXk#GdgXZk                                                          #/             #/                #/               #/                  #/               #/              #/                     #/               #/             #/             #/                #/               #/                   #/              #/              #/                #/                 #/                #/             #/                #/                 #/                    #/                       #/
   QfkXc#Lg\iXk`e^#O\Z\`gkj                                                           48;
                                                                                      #                3<7
                                                                                                       #                 376
                                                                                                                         #                9<<
                                                                                                                                          #                 626
                                                                                                                                                            #                 394
                                                                                                                                                                              #                472
                                                                                                                                                                                               #                      53<
                                                                                                                                                                                                                      #              ;;6
                                                                                                                                                                                                                                     #              48;
                                                                                                                                                                                                                                                    #                472
                                                                                                                                                                                                                                                                     #                 53<
                                                                                                                                                                                                                                                                                       #                ;76
                                                                                                                                                                                                                                                                                                        #                 34<
                                                                                                                                                                                                                                                                                                                          #                 394
                                                                                                                                                                                                                                                                                                                                            #                472
                                                                                                                                                                                                                                                                                                                                                             #                 53<
                                                                                                                                                                                                                                                                                                                                                                               #                ;;6
                                                                                                                                                                                                                                                                                                                                                                                                #                 48;
                                                                                                                                                                                                                                                                                                                                                                                                                  #                472
                                                                                                                                                                                                                                                                                                                                                                                                                                   #                 53<
                                                                                                                                                                                                                                                                                                                                                                                                                                                     #                ;;6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                     48;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #          ###########42.44<
   Lg\iXk`e^#AXj_#B`jYlij\d\ekj
   MXpifcc.#MXpifcc#QXo\j.#)#@\e\]`kj                                                #+546,             +8;,
                                                                                                         #              #+546,             +37,
                                                                                                                                            #              #+546,              +8;,
                                                                                                                                                                                #             #+546,                   +37,
                                                                                                                                                                                                                       #            #+546,                #/        #+5<4,                  #/         #+55<,                  #/          #+5<4,                 #/          #+55<,                  #/         #+546,             +8;,
                                                                                                                                                                                                                                                                                                                                                                                                                                     #              #+546,             +37,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                  #+885,                #+<.77;,
   B`e`e^#P\im`Z\j                                                                     +4<,
                                                                                        #               +4<,
                                                                                                         #                +4<,
                                                                                                                           #               +4<,
                                                                                                                                            #                +4<,
                                                                                                                                                              #                +4<,
                                                                                                                                                                                #                 #/                     #
                                                                                                                                                                                                                         +9,          +7;,
                                                                                                                                                                                                                                       #             +6<,
                                                                                                                                                                                                                                                      #               +4<,
                                                                                                                                                                                                                                                                       #                +4<,
                                                                                                                                                                                                                                                                                        #                +6<,
                                                                                                                                                                                                                                                                                                          #                +4<,
                                                                                                                                                                                                                                                                                                                           #                 +4<,
                                                                                                                                                                                                                                                                                                                                              #               +4<,
                                                                                                                                                                                                                                                                                                                                                              #                 +4<,
                                                                                                                                                                                                                                                                                                                                                                                 #               +4<,
                                                                                                                                                                                                                                                                                                                                                                                                  #                +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                    #               +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                                     #                +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       #               +4<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                    +73,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                  #+3.6<6,
   ?[d`e`jkiXk`m\#)#JXib\k`e^                                                          +38,
                                                                                        #               +;8,
                                                                                                         #                +38,
                                                                                                                           #               +96,
                                                                                                                                            #                +38,
                                                                                                                                                              #                +;8,
                                                                                                                                                                                #                 #/                   +3<,
                                                                                                                                                                                                                       #              +54,
                                                                                                                                                                                                                                       #             +38,
                                                                                                                                                                                                                                                      #             #+533,              +38,
                                                                                                                                                                                                                                                                                        #                +96,
                                                                                                                                                                                                                                                                                                          #                +38,
                                                                                                                                                                                                                                                                                                                           #               #+378,             +38,
                                                                                                                                                                                                                                                                                                                                                              #                 +96,
                                                                                                                                                                                                                                                                                                                                                                                 #               +38,
                                                                                                                                                                                                                                                                                                                                                                                                  #                +38,
                                                                                                                                                                                                                                                                                                                                                                                                                    #               +;8,
                                                                                                                                                                                                                                                                                                                                                                                                                                     #                +38,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       #               +96,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                    +94,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                  #+4.859,
   @l`c[`e^j.#Eifle[j.#)#Rk`c`k`\j                                                        #
                                                                                          +7,           +44,
                                                                                                         #                   #
                                                                                                                             +7,           +84,
                                                                                                                                            #                   #
                                                                                                                                                                +7,            +44,
                                                                                                                                                                                #                 #/                   +38,
                                                                                                                                                                                                                       #              +33,
                                                                                                                                                                                                                                       #                #
                                                                                                                                                                                                                                                        +7,           +44,
                                                                                                                                                                                                                                                                       #                  #
                                                                                                                                                                                                                                                                                          +7,            +84,
                                                                                                                                                                                                                                                                                                          #                  #
                                                                                                                                                                                                                                                                                                                             +7,             +44,
                                                                                                                                                                                                                                                                                                                                              #                 #
                                                                                                                                                                                                                                                                                                                                                                +7,             +84,
                                                                                                                                                                                                                                                                                                                                                                                 #                  #
                                                                                                                                                                                                                                                                                                                                                                                                    +7,               #
                                                                                                                                                                                                                                                                                                                                                                                                                      +7,           +44,
                                                                                                                                                                                                                                                                                                                                                                                                                                     #                   #
                                                                                                                                                                                                                                                                                                                                                                                                                                                         +7,           +84,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                    +74,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                  #+3.426,
   ?eZ`ccXip#)#Q_\iXgp#P\im`Z\j                                                           #
                                                                                          +5,           +8;,
                                                                                                         #                   #
                                                                                                                             +5,              #
                                                                                                                                              +5,               #
                                                                                                                                                                +5,            +8;,
                                                                                                                                                                                #                 #/                     #
                                                                                                                                                                                                                         +3,             #
                                                                                                                                                                                                                                         +8,            #
                                                                                                                                                                                                                                                        +5,           +8;,
                                                                                                                                                                                                                                                                       #                  #
                                                                                                                                                                                                                                                                                          +5,               #
                                                                                                                                                                                                                                                                                                            +5,              #
                                                                                                                                                                                                                                                                                                                             +5,             +8;,
                                                                                                                                                                                                                                                                                                                                              #                 #
                                                                                                                                                                                                                                                                                                                                                                +5,                #
                                                                                                                                                                                                                                                                                                                                                                                   +5,              #
                                                                                                                                                                                                                                                                                                                                                                                                    +5,               #
                                                                                                                                                                                                                                                                                                                                                                                                                      +5,           +8;,
                                                                                                                                                                                                                                                                                                                                                                                                                                     #                   #
                                                                                                                                                                                                                                                                                                                                                                                                                                                         +5,              #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          +5,                   #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +7,                 +<39,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #
   Lk_\i#B`jYlij\d\ekj                                                                 +5;,
                                                                                        #               +5;,
                                                                                                         #                +5;,
                                                                                                                           #               +77,
                                                                                                                                            #                +7;,
                                                                                                                                                              #                +5;,
                                                                                                                                                                                #                 #/                   +36,
                                                                                                                                                                                                                       #              +<7,
                                                                                                                                                                                                                                       #             +5;,
                                                                                                                                                                                                                                                      #               +5;,
                                                                                                                                                                                                                                                                       #                +5;,
                                                                                                                                                                                                                                                                                        #                +97,
                                                                                                                                                                                                                                                                                                          #                +5;,
                                                                                                                                                                                                                                                                                                                           #                 +5;,
                                                                                                                                                                                                                                                                                                                                              #               +5;,
                                                                                                                                                                                                                                                                                                                                                              #                 +77,
                                                                                                                                                                                                                                                                                                                                                                                 #               +7;,
                                                                                                                                                                                                                                                                                                                                                                                                  #                +5;,
                                                                                                                                                                                                                                                                                                                                                                                                                    #               +5;,
                                                                                                                                                                                                                                                                                                                                                                                                                                     #                +5;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       #               +97,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                    +9;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                  #+4.523,
   QfkXc#Lg\iXk`e^#B`jYlij\d\ekj                                                     #+637,           #+533,            #+637,           #+45;,            #+657,            #+533,           #+546,                   +93,
                                                                                                                                                                                                                       #            #+748,         #+333,           #+;82,              +<3,
                                                                                                                                                                                                                                                                                        #              #+824,              +<3,
                                                                                                                                                                                                                                                                                                                           #               #+927,             +<3,
                                                                                                                                                                                                                                                                                                                                                              #               #+784,           #+333,            #+637,           #+533,            #+637,           #+47;,                #+<43,              +3;.332,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               #
   C9=D#8QRZ]Q#9M[#<c#,#BSX_#=QQ^#,#<=#,#;QN_#GQ]aUOQ                                #'.14(           #'..3(            #'/3.(            23.
                                                                                                                                          #                  '0.(
                                                                                                                                                             #               #'.05(             '41(
                                                                                                                                                                                                #                     /15
                                                                                                                                                                                                                      #              025
                                                                                                                                                                                                                                     #              .24
                                                                                                                                                                                                                                                    #               #'3.-(             //5
                                                                                                                                                                                                                                                                                       #                /2/
                                                                                                                                                                                                                                                                                                        #                   #
                                                                                                                                                                                                                                                                                                                            05             #'20/(            .26
                                                                                                                                                                                                                                                                                                                                                             #                #'/10(            440
                                                                                                                                                                                                                                                                                                                                                                                                #                #'.14(               '3.(
                                                                                                                                                                                                                                                                                                                                                                                                                                      #               '63(
                                                                                                                                                                                                                                                                                                                                                                                                                                                      #               3/3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                    #'320(                  /)..5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #
   Oflk`e\#AXg`kXc#Cog\e[`kli\                                                         +33,
                                                                                        #               +33,
                                                                                                         #                +33,
                                                                                                                           #               +33,
                                                                                                                                           #                 +33,
                                                                                                                                                             #                 +33,
                                                                                                                                                                                #                 #/                    #/            +43,
                                                                                                                                                                                                                                      #              +33,
                                                                                                                                                                                                                                                     #                +33,
                                                                                                                                                                                                                                                                       #                +33,
                                                                                                                                                                                                                                                                                        #                +33,
                                                                                                                                                                                                                                                                                                         #                 +33,
                                                                                                                                                                                                                                                                                                                           #                 +33,
                                                                                                                                                                                                                                                                                                                                              #               +33,
                                                                                                                                                                                                                                                                                                                                                              #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                 #               +33,
                                                                                                                                                                                                                                                                                                                                                                                                 #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                    #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                      #               +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       #               +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #                     +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                      +6;8,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #
   CQ_#9M^T#=]ZX#D[Q]M_UZY^#7R_Q]#9M[#<c                                             #'.24(           #'./3(            #'/4/(            22.
                                                                                                                                          #                  '1/(
                                                                                                                                                             #               #'.16(             '41(
                                                                                                                                                                                                #                     /15
                                                                                                                                                                                                                      #              004
                                                                                                                                                                                                                                     #              .14
                                                                                                                                                                                                                                                    #               #'3/-(             /.5
                                                                                                                                                                                                                                                                                       #                /1/
                                                                                                                                                                                                                                                                                                        #                   #
                                                                                                                                                                                                                                                                                                                            /4             #'210(            .16
                                                                                                                                                                                                                                                                                                                                                             #                #'/21(            43/
                                                                                                                                                                                                                                                                                                                                                                                                #                #'.24(               '4.(
                                                                                                                                                                                                                                                                                                                                                                                                                                      #             #'.-4(            3.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                    #'331(                  .)30/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #
   JXeX^\d\ek#)#?[d`e#D\\j
   JXeX^\d\ek#D\\j                                                                       #/           #+375,                #/              #/                 #/            #+375,               #/                    #/             #/             #/            #+375,               #/               #/                  #/           #+375,              #/                 #/              #/                 #/           #+375,                #/              #/                     #/      ############+3.8;5,
   C9=D#7R_Q]#9M[#<c#,#BSX_#=QQ^                                                     #'.24(           #'/46(            #'/4/(            22.
                                                                                                                                          #                  '1/(
                                                                                                                                                             #               #'0-/(             '41(
                                                                                                                                                                                                #                     /15
                                                                                                                                                                                                                      #              004
                                                                                                                                                                                                                                     #              .14
                                                                                                                                                                                                                                                    #               #'440(             /.5
                                                                                                                                                                                                                                                                                       #                /1/
                                                                                                                                                                                                                                                                                                        #                   #/4            #'363(            .16
                                                                                                                                                                                                                                                                                                                                                             #                #'/21(            43/
                                                                                                                                                                                                                                                                                                                                                                                                #                #'.24(           #'//1(            #'.-4(            3.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                    #'331(                     #'2.(
   CekiXeZ\#D\\j
   AXj_#QiXej]\i#]ifd#CjZifn#kf#MXp#O\]le[#LYc`^Xk`fe                                    #/               #/                #/              #/               692
                                                                                                                                                             #                   #/               #/                    #/             #/             #/                #/               #/               #/                  #/               #/              #/                 #/              #/                 #/               #/                #/              #/                  #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3.<26      ##############8.76;
   CekiXeZ\#D\\#O\]le[#LYc`^Xk`fe#MXpd\ek                                                #/               #/                #/              #/             #+692,                #/               #/                    #/             #/             #/                #/               #/               #/                  #/               #/              #/                 #/              #/                 #/               #/                #/              #/      ###########+3.<26,     ############+8.478,
   K\k#AXj_#Dcfn#]ifd#CjZifn#?ZZflek                                                     #/               #/                #/              #/                  #/               #/               #/                    #/             #/             #/                #/               #/               #/                  #/               #/              #/                 #/              #/                 #/               #/                #/              #/                        #/                   #4<3
   C9=D#7R_Q]#9M[#<c#,#BSX_#=QQ^#,#<Y_]MYOQ#=QQ^                                     #'.24(           #'/46(            #'/4/(            22.
                                                                                                                                          #                   '1/(
                                                                                                                                                              #              #'0-/(             '41(
                                                                                                                                                                                                #                     /15
                                                                                                                                                                                                                      #              004
                                                                                                                                                                                                                                     #              .14
                                                                                                                                                                                                                                                    #               #'440(             /.5
                                                                                                                                                                                                                                                                                       #                /1/
                                                                                                                                                                                                                                                                                                        #                   #
                                                                                                                                                                                                                                                                                                                            /4             #'363(            .16
                                                                                                                                                                                                                                                                                                                                                             #                #'/21(            43/
                                                                                                                                                                                                                                                                                                                                                                                                #                #'.24(           #'//1(            #'.-4(            3.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                       #'331(                   #/1-
   O\jkilZkli`e^#Afjkj
   I\^Xc#Aflej\c#/#BI?                                                                 +54,
                                                                                        #               +69,
                                                                                                         #                +69,
                                                                                                                           #                +69,
                                                                                                                                            #                +69,
                                                                                                                                                              #                +69,
                                                                                                                                                                                #               +49,
                                                                                                                                                                                                 #                      +64,
                                                                                                                                                                                                                        #             +64,
                                                                                                                                                                                                                                      #              +54,
                                                                                                                                                                                                                                                     #                +39,
                                                                                                                                                                                                                                                                       #                +39,
                                                                                                                                                                                                                                                                                        #                +39,
                                                                                                                                                                                                                                                                                                         #                 +39,
                                                                                                                                                                                                                                                                                                                           #                 +39,
                                                                                                                                                                                                                                                                                                                                              #               +39,
                                                                                                                                                                                                                                                                                                                                                              #                 +39,
                                                                                                                                                                                                                                                                                                                                                                                 #               +39,
                                                                                                                                                                                                                                                                                                                                                                                                 #                 +39,
                                                                                                                                                                                                                                                                                                                                                                                                                    #               +39,
                                                                                                                                                                                                                                                                                                                                                                                                                                     #                +44,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       #               +44,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #                    +44,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                        +<6<,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #
   D`eXeZ`Xc#?[m`jfi#/#?ebliX                                                          +44,
                                                                                        #               +44,
                                                                                                         #                +49,
                                                                                                                           #                +54,
                                                                                                                                            #                +54,
                                                                                                                                                              #                +59,
                                                                                                                                                                                #                  #
                                                                                                                                                                                                   +;,                    #
                                                                                                                                                                                                                          +;,           #
                                                                                                                                                                                                                                        +;,            #
                                                                                                                                                                                                                                                       +9,               #
                                                                                                                                                                                                                                                                         +9,              #
                                                                                                                                                                                                                                                                                          +9,              #
                                                                                                                                                                                                                                                                                                           +9,               #
                                                                                                                                                                                                                                                                                                                             +9,                #
                                                                                                                                                                                                                                                                                                                                                +9,             #
                                                                                                                                                                                                                                                                                                                                                                +9,                #
                                                                                                                                                                                                                                                                                                                                                                                   +9,             #
                                                                                                                                                                                                                                                                                                                                                                                                   +9,                #
                                                                                                                                                                                                                                                                                                                                                                                                                      +;,              #
                                                                                                                                                                                                                                                                                                                                                                                                                                       +;,               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                         +;,             #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         +;,                   #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               +;,                    +798,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #
   A_`\]#O\jkilZkli`e^#L]]`Z\i                                                            #
                                                                                          +7,              #
                                                                                                           +7,               #
                                                                                                                             +7,              #
                                                                                                                                              +7,               #
                                                                                                                                                                +7,               #
                                                                                                                                                                                  +7,              #
                                                                                                                                                                                                   +7,                    #
                                                                                                                                                                                                                          +7,           #
                                                                                                                                                                                                                                        +7,            #
                                                                                                                                                                                                                                                       +7,               #
                                                                                                                                                                                                                                                                         +7,              #
                                                                                                                                                                                                                                                                                          +7,              #
                                                                                                                                                                                                                                                                                                           +7,               #
                                                                                                                                                                                                                                                                                                                             +7,                #
                                                                                                                                                                                                                                                                                                                                                +7,             #
                                                                                                                                                                                                                                                                                                                                                                +7,                #
                                                                                                                                                                                                                                                                                                                                                                                   +7,             #
                                                                                                                                                                                                                                                                                                                                                                                                   +7,                #
                                                                                                                                                                                                                                                                                                                                                                                                                      +7,              #
                                                                                                                                                                                                                                                                                                                                                                                                                                       +7,               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                         +7,             #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         +7,                   #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               +7,                    +3;2,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #
   ?ZZflek`e^#?[m`jfi#/#IXio                                                           +48,
                                                                                        #               +48,
                                                                                                         #                +53,
                                                                                                                           #                +53,
                                                                                                                                            #                +48,
                                                                                                                                                              #                +48,
                                                                                                                                                                                #               +38,
                                                                                                                                                                                                 #                      +38,
                                                                                                                                                                                                                        #             +33,
                                                                                                                                                                                                                                      #              +33,
                                                                                                                                                                                                                                                     #                   #
                                                                                                                                                                                                                                                                         +;,              #
                                                                                                                                                                                                                                                                                          +;,            +35,
                                                                                                                                                                                                                                                                                                         #                 +35,
                                                                                                                                                                                                                                                                                                                           #                    #
                                                                                                                                                                                                                                                                                                                                                +;,             #
                                                                                                                                                                                                                                                                                                                                                                +;,             +35,
                                                                                                                                                                                                                                                                                                                                                                                 #               +35,
                                                                                                                                                                                                                                                                                                                                                                                                 #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                    #                  #
                                                                                                                                                                                                                                                                                                                                                                                                                                       +;,               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                         +;,           +35,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #                    +35,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                        +599,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #
   Ge[\g\e[\ek#@fXi[#J\dY\i                                                                 #/                /                #/                /                #/                 /               #/                      /            #/              /                #/                /               #/                 /                 #/               /                 #/               /                 #/                /                #/               /                    #/    ##################+45,
   AcX`dj#?^\ek                                                                           #
                                                                                          +3,           +33,
                                                                                                         #                +33,
                                                                                                                           #                +38,
                                                                                                                                            #                +48,
                                                                                                                                                              #                +48,
                                                                                                                                                                                #               +43,
                                                                                                                                                                                                 #                      +43,
                                                                                                                                                                                                                        #             +43,
                                                                                                                                                                                                                                      #              +43,
                                                                                                                                                                                                                                                     #                +33,
                                                                                                                                                                                                                                                                       #                +33,
                                                                                                                                                                                                                                                                                        #                +33,
                                                                                                                                                                                                                                                                                                         #                 +33,
                                                                                                                                                                                                                                                                                                                           #                 +33,
                                                                                                                                                                                                                                                                                                                                              #               +33,
                                                                                                                                                                                                                                                                                                                                                              #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                 #               +33,
                                                                                                                                                                                                                                                                                                                                                                                                 #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                    #               +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                     #                +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       #               +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #                    +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                        +529,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #
   LdYl[jdXe                                                                                #/                /                #/                /                #/                 /               #/                      /            #/              /                #/                /               #/                 /                 #/               /                 #/               /                 #/                /                #/               /                    #/                           /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Case 19-33756-sgj11 Doc 86 Filed 12/06/19




   @fe[#Aflej\c#)#Gjjl\i#D\\j                                                               #/                /                #/                /                #/                 /               #/                      /            #/              /                #/                /               #/                 /                 #/               /                 #/               /                 #/                /                #/               /             #+387,                      +387,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #
   A_Xgk\i#33#D`c`e^#D\\                                                                    #/                /                #/                /                #/                 /             #
                                                                                                                                                                                                   +4,  #####################/            #/             #/                #/               #/               #/                #/                 #/              #/                 #/              #/                 #/               #/                #/              #/                    #/                       +4,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #
   RP#Qiljk\\#D\\                                                                           #/                /                #/                /                #/                 /               #/                      /            #/             #/                #/               #/               #/                #/                 #/              #/                 #/              #/            +54,
                                                                                                                                                                                                                                                                                                                                                                                                                    #                    #/                #/              #/               +93,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                        +325,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #
   AXj_#P\kkc\d\ek                                                                          #/                /                #/                /                #/                 /               #/                      /            #/             #/                #/               #/               #/                #/                 #/              #/                 #/              #/                 #/               #/                #/              #/             #+539,       ################+539,
   ?[\hlXk\#?jjliXeZ\#B\gfj`k                                                               #/               #/                #/               #/                #/                #/               #/                 +72,
                                                                                                                                                                                                                        #                 #/             #/                #/               #/               #/                #/                 #/              #/                 #/              #/                 #/               #/                #/              #/                 #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              72                             #/
   O\jkilZkli`e^#Afjkj                                                                 +;6,
                                                                                        #             #+32<,            #+33<,           #+34<,            #+356,            #+35<,             +99,
                                                                                                                                                                                                 #                   #+362,           +;7,
                                                                                                                                                                                                                                      #              +96,
                                                                                                                                                                                                                                                     #                +69,
                                                                                                                                                                                                                                                                       #                +69,
                                                                                                                                                                                                                                                                                        #                +74,
                                                                                                                                                                                                                                                                                                         #                 +74,
                                                                                                                                                                                                                                                                                                                           #                 +69,
                                                                                                                                                                                                                                                                                                                                              #               +69,
                                                                                                                                                                                                                                                                                                                                                              #                 +74,
                                                                                                                                                                                                                                                                                                                                                                                 #               +74,
                                                                                                                                                                                                                                                                                                                                                                                                 #                 +;4,
                                                                                                                                                                                                                                                                                                                                                                                                                    #               +6;,
                                                                                                                                                                                                                                                                                                                                                                                                                                     #                +75,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       #               +7;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #                  #+782,                  #+4.<<;,
   CQ_#9M^T#=WZb                                                                     #'/1.(           #'055(            #'06.(             1//
                                                                                                                                           #               #'.43(            #'11.(           #'.2.(                   .-5
                                                                                                                                                                                                                       #             /2/
                                                                                                                                                                                                                                     #                #
                                                                                                                                                                                                                                                      40            #'5/-(             .4.
                                                                                                                                                                                                                                                                                       #                .6-
                                                                                                                                                                                                                                                                                                        #                  '/1(
                                                                                                                                                                                                                                                                                                                           #               #'41/(            .-/
                                                                                                                                                                                                                                                                                                                                                             #                #'0-2(            4..
                                                                                                                                                                                                                                                                                                                                                                                                #                #'/1-(           #'/4/(            #'.26(            225
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #       ##########'.)//1(        ############'/)425(
   9M^T#=WZb#FQOZYOUWUM_UZY#,#AU\`UPU_d#FZWW#=Z]bM]P^#'8ZZV#8M^U^(
   @\^`ee`e^#@ffb#@XcXeZ\#/#Lg\iXk`e^                         ############8.7<5 ############8.574 ############7.<86 ############7.795 ############7.<<7 ############7.;3< ############7.<3< ############7.98; ############7.;99 ############8.34< ############8.423 ############7.5;4 ############7.775 ############7.965 ############7.93; ############6.<98 ############7.29; ############6.995 ############7.6;6 ############7.466 ############6.<94 ############6.;35 ############7.593            ##############8.587
   KADL#@\]fi\#AXg#Co#1#J^dk#D\\j#1#CD#1#B\Yk#P\im`Z\                      #+369,            #+338,            #+483,              783
                                                                                                                                   #                 +53,
                                                                                                                                                      #                 #+35;,          +96,
                                                                                                                                                                                         #                 46;
                                                                                                                                                                                                           #                57;
                                                                                                                                                                                                                            #                 379
                                                                                                                                                                                                                                              #                #+832,             44;
                                                                                                                                                                                                                                                                                  #                 474
                                                                                                                                                                                                                                                                                                    #                   #
                                                                                                                                                                                                                                                                                                                        5;                #+754,          37<
                                                                                                                                                                                                                                                                                                                                                          #                #+465,             995
                                                                                                                                                                                                                                                                                                                                                                                              #                #+369,              +83,
                                                                                                                                                                                                                                                                                                                                                                                                                                    #               +<8,
                                                                                                                                                                                                                                                                                                                                                                                                                                                     #                848
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                #+875,                       4.33;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #
   Oflk`e\#AXg`kXc#Cog\e[`kli\                                               +33,
                                                                              #                +33,
                                                                                                #                +33,
                                                                                                                  #                 +33,
                                                                                                                                    #                +33,
                                                                                                                                                      #                    +33,
                                                                                                                                                                           #               #/                 /              +43,
                                                                                                                                                                                                                             #                 +33,
                                                                                                                                                                                                                                               #                 +33,
                                                                                                                                                                                                                                                                  #                +33,
                                                                                                                                                                                                                                                                                   #                 +33,
                                                                                                                                                                                                                                                                                                     #                +33,
                                                                                                                                                                                                                                                                                                                       #                    +33,
                                                                                                                                                                                                                                                                                                                                             #             +33,
                                                                                                                                                                                                                                                                                                                                                           #                 +33,
                                                                                                                                                                                                                                                                                                                                                                              #                +33,
                                                                                                                                                                                                                                                                                                                                                                                               #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                  #                +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                    #               +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                     #                 +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #                  +33,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                            +6;8,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #
   JXeX^\d\ek#)#?[d`e#D\\j                                                      #/           #+375,                 #/                 /                #/ ##############+375,             #/                #/                #/                #/            #+375,                #/                 /                 #/ ##############+375,             #/                 #/               #/                  /           #+375,                #/                #/                 #/                    #+3.8;5,
   K\k#AXj_#Dcfn#]ifd#CjZifn#?ZZflek                                            #/                 /                #/                 /                #/                   /             #/                #/                #/                #/                 #/               #/                #/                 #/                   #/             /                 #/               #/                 #/                #/               #/                #/                 #/                          #4<3
   B\Yk#P\im`Z\#B`jYlij\d\ekj                                                   #/                 /                #/                 /                #/                   /             #/                #/                #/                #/                 #/               #/                #/                 #/                   #/             /                 #/               #/                 #/                #/               #/                #/                 #/                             #/
   O\jkilZkli`e^#Afjkj                                                       +;6,
                                                                              #              #+32<,            #+33<,            #+34<,            #+356,               #+35<,          +99,
                                                                                                                                                                                         #               #+362,              +;7,
                                                                                                                                                                                                                             #                 +96,
                                                                                                                                                                                                                                               #                 +69,
                                                                                                                                                                                                                                                                  #                +69,
                                                                                                                                                                                                                                                                                   #                 +74,
                                                                                                                                                                                                                                                                                                     #                +74,
                                                                                                                                                                                                                                                                                                                       #                    +69,
                                                                                                                                                                                                                                                                                                                                             #             +69,
                                                                                                                                                                                                                                                                                                                                                           #                 +74,
                                                                                                                                                                                                                                                                                                                                                                              #                +74,
                                                                                                                                                                                                                                                                                                                                                                                               #                 +;4,
                                                                                                                                                                                                                                                                                                                                                                                                                  #                +6;,
                                                                                                                                                                                                                                                                                                                                                                                                                                    #               +75,
                                                                                                                                                                                                                                                                                                                                                                                                                                                     #                 +7;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #               #+782,                     #+4.<<;,
   ?ZZflek#QiXej]\ij                                                            #/                #/                #/                #/                #/                763
                                                                                                                                                                          #                #/                #/                #/                #/                 #/               #/                #/                 #/                   #/            #/                 #/               #/                 #/                #/               #/                #/              522
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #                              #;63
   <YPUYS#8ZZV#8MWMYOQ#*#D[Q]M_UYS                            ############3)02/ ############2)631 ############2)240 ############2)662 ############2)5.6 ############2)6.6 ############2)435 ############2)544 ############3)./6 ############3)/-. ############2)05/ ############2)220 ############2)410 ############2)4.5 ############1)643 ############2)-45 ############1)440 ############2)151 ############2)/11 ############1)64/ ############1)5.0 ############2)04. ############1)115            ##############1)115
   BXpj#AXj_#fe#FXe[#/#Lg\iXk`e^#AXj_                                                   ;8               ;2                98               ;5                ;4                99               96                     96             ;2             ;4               92                95               98                97                87               88                84               95                92                88               85               94                    8<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Entered 12/06/19 15:07:06
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Page 29 of 29




2019 05 08 - Stayton Weekly Cash Flow Projection (DRAFT)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Page # of #
